EXECUTION VERSION

 

 

Exhibit 10.1

 

 

ASSET PURCHASE AGREEMENT

By and Between

MEP PLEASANT HILL, LLC

AS SELLER

And

AQUILA, INC.

AS BUYER




Dated as of September 22, 2006



 

 

 

 

 

 



TABLE OF CONTENTS

Page

ARTICLE 1 PURCHASE AND SALE OF THE ACQUIRED ASSETS

1

 

1.1.

Transfer of Acquired Assets

1

 

1.2.

Excluded Assets

3

 

1.3.

Assumption of Liabilities

4

 

1.4.

Excluded Liabilities

5

 

1.5.

Non-Assignment of Assigned Contracts

5

ARTICLE 2 CONSIDERATION

6

 

2.1.

Consideration

6

 

2.2.

Deposits

6

ARTICLE 3 CLOSING AND DELIVERIES

6

 

3.1.

Closing

6

 

3.2.

Seller’s Deliveries

6

 

3.3.

Buyer’s Deliveries

6

 

3.4.

Certain Contracts and Easements

7

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER

7

 

4.1.

Corporate Organization

7

 

4.2.

Authorization and Validity

7

 

4.3.

No Conflict or Violation

7

 

4.4.

Governmental Consents and Approvals

8

 

4.5.

Compliance with Law

8

 

4.6.

Litigation

8

 

4.7.

Material Contracts.

8

 

4.8.

Permits

9

 

4.9.

Environmental Matters

9

 

4.10.

Employee Benefits.

9

 

4.11.

Real Property

10

 

4.12.

Regulatory Status

10

 

4.13.

Taxes

11

 

4.14.

Balance Sheet Information

11

 

 

i

 

 



ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF
BUYER                                  11

 

5.1.

Corporate Organization

11

 

5.2.

Authorization and Validity

11

 

5.3.

No Conflict or Violation

11

 

5.4.

Consents, Approvals and Notifications

11

 

5.5.

Availability of Funds

12

 

5.6.

Adequate Assurances Regarding Assigned Contracts

12

 

5.7.

Licenses, Permits, etc.

12

 

5.8.

Investigation by Buyer

12

ARTICLE 6 COVENANTS OF SELLER

13

 

6.1.

Actions Before Closing.

13

 

6.2.

Conduct of Business Before the Closing Date.

13

 

6.3.

Sale Order and Bidding Procedures Order.

13

 

6.4.

Consents and Approvals.

13

 

6.5.

Access to Properties and Records; Confidentiality.

13

 

6.6.

Rejection of Assigned Contracts.

14

 

6.7.

Further Assurances.

14

ARTICLE 7 COVENANTS OF BUYER

15

 

7.1.

Actions Before Closing Date.

15

 

7.2.

Consents, Approvals and Notifications.

15

 

7.3.

Adequate Assurances Regarding Assigned Contracts.

15

 

7.4.

Cure of Defaults.

15

 

7.5.

Support Obligations.

15

 

7.6.

Availability of Business Records.

17

 

7.7.

Calpine Marks.

17

 

7.8.

Notices

17

 

7.9.

Casualty Loss.

17

ARTICLE 8 BANKRUPTCY PROCEDURES

18

 

8.1.

Bankruptcy Actions

18

 

8.2.

Bidding Procedures.

18

ARTICLE 9 EMPLOYEE AND BENEFITS MATTERS

18

 

9.1.

Notification of Intent to Employ.

18

 

9.2.

Employment Offers.

18

 

 

ii

 

 



 

9.3.

Transferred Employees.

19

 

9.4.

Transfer of Assets and Liabilities from Employee Benefit Plans.

19

 

9.5.

WARN Act Obligations.

19

 

9.6.

Buyer Benefit Plans.

19

 

9.7.

Welfare Benefits Claims.

19

 

9.8.

COBRA Obligations.

20

 

9.9.

Assumption of Liabilities.

20

 

9.10.

Flexible Benefit Plan

20

 

9.11.

Termination of Business Employees

20

ARTICLE 10 REGULATORY MATTERS

20

 

10.1.

Regulatory Filings.

20

 

10.2.

Cooperation; Confidentiality Agreement.

21

 

10.3.

Objections or Other Challenges.

21

ARTICLE 11 TAXES

22

 

11.1.

Taxes Related to Purchase of Assets.

22

 

11.2.

Proration of Real and Personal Property Taxes.

22

 

11.3.

Cooperation on Tax Matters.

23

 

11.4.

Retention of Tax Records.

23

 

11.5.

Allocation of Purchase Price and Purchase Price Allocation Forms.

23

 

11.6.

Unbilled Transactional Taxes

23

ARTICLE 12 CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES

24

 

12.1.

Conditions Precedent to Performance by Seller and Buyer.

24

 

12.2.

Conditions Precedent to Performance by Seller.

24

 

12.3.

Conditions Precedent to the Performance by Buyer.

25

ARTICLE 13 TERMINATION AND EFFECT OF TERMINATION

26

 

13.1.

Right of Termination.

26

 

13.2.

Termination Without Default.

26

 

13.3.

Effect of Failure of Seller’s Conditions to Closing.

27

 

13.4.

Effect of Failure of Buyer’s Conditions to Closing.

27

 

13.5.

Termination on Alternative Transaction.

27

ARTICLE 14 MISCELLANEOUS

28

 

14.1.

Successors and Assigns.

28

 

 

iii

 

 



 

14.2.

Governing Law; Jurisdiction.

28

 

14.3.

Disclosure Schedule Supplements.

29

 

14.4.

Transition Services.

29

 

14.5.

Warranties Exclusive.

29

 

14.6.

Survival of Representations and Warranties.

29

 

14.7.

No Recourse Against Third Parties.

29

 

14.8.

Mutual Drafting.

30

 

14.9.

Expenses.

30

 

14.10.

Broker’s and Finder’s Fees.

30

 

14.11.

Severability.

30

 

14.12.

Notices.

30

 

14.13.

Amendments; Waivers.

32

 

14.14.

Schedules.

32

 

14.15.

Public Announcements.

32

 

14.16.

Entire Agreement.

32

 

14.17.

Parties in Interest.

32

 

14.18.

Headings.

32

 

14.19.

Construction

32

 

14.20.

Currency.

33

 

14.21.

Time of Essence.

33

 

14.22.

Counterparts.

33

 

14.23.

Delivery by Facsimile Transmission.

33

ARTICLE 15 DEFINITIONS

33

 

15.1.

Certain Terms Defined.

33

 

15.2.

All Terms Cross-Referenced.

38

 

 

 

 

iv

 

 



EXHIBITS

Exhibit A

Form of Assumption Agreement

Exhibit B

Form of Sale Order

Exhibit C

Form of Bidding Procedures Order

 

DISCLOSURE SCHEDULES

 

Schedule 1.1(a)

Owned Real Property

Schedule 1.1(b)

Real Estate Leases

Schedule 1.1(c)

Entitled Real Property

Schedule 1.1(d)

Equipment

Schedule 1.1(e)

Supplier Contracts

Schedule 1.1(f)

Other Contracts

Schedule 1.1(g)

Inventory

Schedule 1.1(i)

Permits

Schedule 1.2(a)

Excluded Assets

Schedule 1.2(m)

Calpine Marks

Schedule 1.2(s)

Excluded Assets

Schedule 1.4

Excluded Liabilities

Schedule 4.4

Governmental Consents and Approvals

Schedule 4.5

Compliance with Law

Schedule 4.6

Litigation

Schedule 4.7

Material Contracts

Schedule 4.8

License and Permit Exceptions

Schedule 4.9

Environmental Matters

Schedule 4.10

Employee Benefit Plans

Schedule 4.14

Selected Balance Sheet Information

Schedule 5.4

Consents, Approvals, and Notifications

Schedule 5.7

Licenses, Permits, etc.

Schedule 7.5(a)

Credit Support Obligations

Schedule 12.1(b)

Antitrust and Regulatory Approvals

Schedule 12.1(d)

Material Permits

Schedule 15.1

Permitted Liens

 

 

 

v

 

 



ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of September 22,
2006, is made by and between MEP Pleasant Hill, LLC, a Delaware limited
liability company (the "Seller"), and Aquila, Inc., a Delaware corporation (the
“Buyer”). Capitalized terms used in this Agreement are defined or
cross-referenced in Article 15.

BACKGROUND INFORMATION

WHEREAS, Seller is an indirect wholly owned subsidiary of Calpine Corporation, a
Delaware corporation ("Calpine");

WHEREAS, on December 20, 2005 Calpine and its debtor Affiliates, including
Seller, filed voluntary petitions for relief under the Bankruptcy Code in the
Bankruptcy Court;

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
Buyer desires to purchase from Seller, and Seller desires to sell to Buyer, the
Acquired Assets, in a sale authorized by the Bankruptcy Court pursuant to, inter
alia, sections 105, 363, and 365 of the Bankruptcy Code;

WHEREAS, it is intended that the acquisition of the Acquired Assets would be
accomplished through the sale, transfer and assignment of the Acquired Assets by
Seller to Buyer;

WHEREAS, Buyer also desires to assume, and Seller desires to assign and transfer
to Buyer, the Assumed Liabilities;

NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and undertakings herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Buyer hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE OF THE ACQUIRED ASSETS

1.1.        Transfer of Acquired Assets. At the Closing, and upon the terms and
conditions herein set forth, Seller shall sell to Buyer, and Buyer shall acquire
from Seller, all of Seller’s right, title and interest in, to and under the
Acquired Assets free and clear of Liens, claims and other interests (except for
Permitted Liens and Assumed Liabilities) pursuant to sections 105, 363 and 365
of the Bankruptcy Code. “Acquired Assets” shall mean solely the following
property, but shall exclude the Excluded Assets:

(a)          the real property owned by Seller and listed on Schedule 1.1(a) of
the disclosure schedules accompanying this Agreement (the “Disclosure
Schedules”), together with any Improvements owned by Seller erected thereon or
on the Leased Real Property (the “Owned Real Property”);

 

 

1

 

 



(b)          all of Seller’s rights under the leases of real property, including
the Facility Lease, listed on Schedule 1.1(b) of the Disclosure Schedules (the
“Real Estate Leases” and the real property leased by Seller pursuant to such
leases, the “Leased Real Property”);

(c)          all of Seller’s rights under the easements, rights of way, real
property licenses, and other real property entitlements used exclusively in the
Business or listed on Schedule 1.1(c) of the Disclosure Schedules (the “Entitled
Real Property” and, together with the Owned Real Property and the Leased Real
Property, the “Real Property”);

(d)          all of (i) Seller’s owned and leased equipment, spare parts,
machinery, furniture, materials, supplies, fixtures, and other personal property
used exclusively in the Business, located on the Real Property or listed on
Schedule 1.1(d) (the “Equipment”); and (ii) any rights of Seller to the
warranties and licenses received from manufacturers and lessors of the
Equipment;

(e)          all of Seller’s rights under outstanding purchase orders or other
similar Contracts used exclusively in the Business entered into by Seller with
any supplier that are listed on Schedule 1.1(e) of the Disclosure Schedules
(“Supplier Contracts”);

(f)           all of Seller’s rights under the Contracts that are listed on
Schedule 1.1(f) of the Disclosure Schedules (the “Other Contracts” and, together
with the Real Property Leases, the Entitled Real Property constituting
Contracts, and the Supplier Contracts, the “Assigned Contracts”);

(g)          all (i) inventories of fuel, chemicals and gas at or in transit to
the Real Property and owned by Seller on the Closing Date, including inventories
of the substances listed on Schedule 1.1(g) (the “Inventory”), and (ii) any
rights of Seller to the warranties received from suppliers with respect to such
Inventory;

(h)          any computer software or systems located at the Real Property and
owned exclusively by Seller and licenses held exclusively by Seller, to the
extent transferable, in each case that pertain solely to the Business;

(i)           to the extent transferable under applicable Law, all rights of
Seller under the permits, authorizations, approvals, registrations, and licenses
relating exclusively to the Business issued by any Government (and pending
applications for the foregoing) listed on Schedule 1.1(i) of the Disclosure
Schedules (“Permits”);

 

(j)

copies of all Business Records;

 

(k)

all of Seller’s right, title and interest in the Power Plant;

(l)           rights to and goodwill represented by the name Aries Energy
Center; provided, that nothing in this Section 1.1(l) will give Buyer any rights
to any name that includes a Calpine Mark;

 

(m)

all assets to be acquired by Buyer pursuant to Article 9;

 

 

2

 

 



 

(n)

except as provided in Section 1.2(r), all Emissions Allowances; and

 

(o)

The Chapter 100 Bond.

1.2.        Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, the Acquired Assets are the only properties and assets transferred to
Buyer under this Agreement. Without limiting the generality of the foregoing,
the Acquired Assets do not include (i) any right, title or interest of any
Person other than Seller in any property or asset, and (ii) the properties and
assets of Seller listed or described in this Section 1.2 (all properties and
assets not being acquired by Buyer are herein referred to as the “Excluded
Assets”):

(a)          all of Seller’s cash and cash equivalents, marketable securities,
prepaid expenses, advance payments, surety accounts, deposits and other similar
prepaid items (including for the purchase of natural gas), checks in transit and
undeposited checks;

(b)          all of Seller’s accounts and notes receivable as of 11:59 pm on the
Closing Date (the “Accounts Receivable”);

(c)          other than assets, property, and other rights specifically
identified in any Schedule referenced in Section 1.1 above, any assets, property
and other rights held or owned by Calpine and its Affiliates not used
exclusively by Seller in the operation of the Business;

(d)          forecasts, financial information or financial statements and
proprietary manuals (except rights to use manuals specific to and necessary for
the operation of the Business) prepared by or used by Seller or its Affiliates
to the extent not relating exclusively to the Business;

 

(e)

all of Seller’s rights under Contracts that are not Assigned Contracts;

 

(f)

all assets to be retained by Seller pursuant to Article 9;

(g)          all rights to Claims, refunds or adjustments with respect to
Excluded Assets, all other refunds or adjustments with respect to Excluded
Assets, in either case relating to any proceeding before any Government relating
to the period prior to the Closing and all rights to insurance proceeds or other
insurance recoveries (i) that relate to, or are reimbursement for, Seller’s or
Seller’s Affiliate’s expenditures made prior to the Closing Date for which
insurance proceeds are available or due to Seller or Seller’s Affiliates or (ii)
to the extent relating to Excluded Assets or Excluded Liabilities;

(h)          any asset of Seller that would constitute an Acquired Asset (if
owned by Seller on the Closing Date) that is conveyed or otherwise disposed of
during the period from the date hereof until the Closing Date either (i) in the
Ordinary Course of Business of Seller, (ii) at the direction of the Bankruptcy
Court or (iii) as otherwise permitted by the terms of this Agreement;

(i)           all losses, loss carry forwards and rights to receive refunds,
credits and loss carry forwards with respect to any and all Taxes of Seller
incurred or accrued on or prior to the Closing Date, including interest
receivable with respect thereto;

 

 

3

 

 



(j)           any and all rights, demands, claims, credits, allowances, rebates,
causes of action, known or unknown, pending or threatened (including all causes
of action arising under sections 510, 544 through 551 and 553 of the Bankruptcy
Code or under similar state Laws including fraudulent conveyance claims, and all
other causes of action of a trustee and debtor-in-possession under the
Bankruptcy Code) or rights of set-off (collectively, “Claims”), of Seller or any
Affiliate of Seller (i) in respect of the Excluded Assets or the Excluded
Liabilities, (ii) in respect of the operation of the Business or the ownership
of the Acquired Assets prior to the Closing Date, or (iii) arising out of or
relating in any way to the Chapter 11 Case or any of the transactions
contemplated thereby or entered into as a consequence thereof, including any
claims (as defined in section 101(5) of the Bankruptcy Code) filed, scheduled or
otherwise arising in the Chapter 11 Case;

(k)          all shares of capital stock or other equity interests of Seller and
all Affiliates of Seller;

(l)           all rights of Seller arising under this Agreement and under any
other agreement between Seller and Buyer entered into in connection with this
Agreement;

(m)         all rights to or goodwill represented by or pertaining to all names,
marks, trade names, trademarks and service marks incorporating the name Calpine
or any other name set forth on Schedule 1.2(m) (the “Calpine Marks”) and any
brand names or derivatives thereof no matter how used, whether as a corporate
name, domain name or otherwise and including the corporate design logo
associated with any Calpine Mark or variant of any Calpine Mark other than the
Aries Energy Center;

(n)          all rights under any Contract, other than any Assigned Contract,
that has been guaranteed by Calpine or an Affiliate of Calpine or to which
Calpine is a party;

 

(o)

all Retained Books and Records;

(p)          all of Seller’s rights to recovery of collateral given to obtain
letters of credit and rights to recover amounts drawn or paid on letters of
credit;

(q)          all accounts receivable and other amounts due to Seller from any
Affiliate of Seller and all rights and Claims of Seller against any Affiliate of
Seller;

(r)           all Emissions Allowances utilized in operating the Power Plant
prior to the Closing Date; and

 

(s)

any assets set forth on Schedule 1.2(s) of the Disclosure Schedules.

1.3.        Assumption of Liabilities. At the Closing, Buyer shall assume, and
Buyer shall hereafter pay, perform and discharge when due, the following
liabilities and obligations and no others (collectively, the “Assumed
Liabilities”):

(a)          all liabilities and obligations of Seller under the Assigned
Contracts and all cure costs required to be paid pursuant to section 365 of the
Bankruptcy Code in connection with the assumption and assignment of the Assigned
Contracts;

 

 

4

 

 



 

(b)

all liabilities and obligations of Seller under the Permits;

(c)          all liabilities and obligations of Seller to be assumed by Buyer
pursuant to Article 9;

(d)          all liabilities and obligations of Seller for Transaction Taxes
payable in connection with the transactions contemplated by this Agreement;

(e)          to the extent provided in Article 11, all liabilities and
obligations for any real or personal Taxes relating to the Acquired Assets that
may or may not yet be payable for periods after the Closing Date;

(f)           all liabilities and obligations of Seller, any of its Affiliates
or any of their respective Related Persons arising under or relating to any
environmental matter (including any liability or obligation arising under any
Environmental Law) relating to the Acquired Assets; and

(g)          all liabilities and obligations relating to or arising from the
operation of the Business or the ownership of the Acquired Assets after the
Closing Date.

1.4.        Excluded Liabilities. Seller shall retain all liabilities and
obligations that are not Assumed Liabilities (the “Excluded Liabilities”),
including: (i) all liabilities and obligations with respect to accounts payable
(other than those under Assigned Contracts) arising in connection with the
Business or the Acquired Assets and in existence on the Closing Date (the
“Accounts Payable”); (ii) liabilities directly and solely arising in connection
with Excluded Assets and (iii) those listed on Schedule 1.4 of the Disclosure
Schedules.

1.5.         Non-Assignment of Assigned Contracts. Anything contained herein to
the contrary notwithstanding, (i) this Agreement shall not constitute an
agreement to assign any Assigned Contract if, after giving effect to the
provisions of sections 363 and 365 of the Bankruptcy Code, an attempted
assignment thereof, without obtaining a Consent, would constitute a breach
thereof or in any way negatively affect the rights of Seller or Buyer, as the
assignee of such Assigned Contract and (ii) no breach of this Agreement shall
have occurred by virtue of such nonassignment. If, after giving effect to the
provisions of sections 363 and 365 of the Bankruptcy Code, such Consent is
required but not obtained, Seller shall, at Buyer’s sole cost and expense,
cooperate with Buyer in any reasonable arrangement, including Buyer’s provision
of credit support, designed to provide for Buyer the benefits and obligations of
or under any such Assigned Contract, including enforcement for the benefit of
Buyer of any and all rights of Seller against a third party thereto arising out
of the breach or cancellation thereof by such third party; provided, that
nothing in this Section 1.5 shall (x) require Seller to make any significant
expenditure or incur any significant obligation on its own or on Buyer’s behalf
or (y) prohibit Seller from ceasing operations or winding up its affairs
following the Closing. Any assignment to Buyer of any Assigned Contract that
shall, after giving effect to the provisions of sections 363 and 365 of the
Bankruptcy Code, require the Consent of any third party for such assignment as
aforesaid shall be made subject to such Consent being obtained.

 

 

5

 

 



ARTICLE 2

CONSIDERATION

2.1.         Consideration. The aggregate consideration for the sale and
transfer of the Acquired Assets shall be (a) $158,500,000 million in cash (the
“Purchase Price”), which price is payable and deliverable at the Closing in
accordance with Section 3.3 and (b) the assumption by Buyer of the Assumed
Liabilities.

2.2.        Deposits. On the date hereof, Buyer, Seller, and the Escrow Agent
have executed and delivered the Purchase Notice, and Buyer has deposited with
the Escrow Agent $7,925,000 million (an amount equal to 5% of the Purchase Price
(the “Initial Deposit”)). Upon the Bankruptcy Court’s entry of the Sale Order,
Buyer shall deposit with the Escrow Agent an additional $7,925,000 million (an
amount equal to 5% of the Purchase Price (the “Additional Deposit,” and together
with the Initial Deposit, the “Deposits”). The Deposits shall be held and
disbursed pursuant to the terms of the Master Escrow Agreement, the Purchase
Notice, and this Agreement.

ARTICLE 3

CLOSING AND DELIVERIES

3.1.         Closing. The consummation of the transactions contemplated hereby
(the “Closing”) shall take place at the offices of Kirkland & Ellis LLP, 153
East 53rd Street, New York, New York at 9:00 a.m. on the third Business Day
following the satisfaction or waiver by the appropriate party of all the
conditions contained in Article 12 hereof, or on such other date or at such
other place and time as may be agreed to by the parties hereto (the “Closing
Date”).

3.2.         Seller’s Deliveries. On the Closing Date, Seller shall deliver to
Buyer the following items:

(a)          one or more bills of sale and assignment with respect to the
Acquired Assets, duly executed by Seller and in a form reasonably acceptable to
Buyer;

(b)          one or more assignment and assumption agreements, in the form of
the Assumption Agreement attached as Exhibit A hereto, duly executed by Seller;

 

(c)

the Business Records;

(d)          special warranty deeds with respect to the Owned Real Property and
Entitled Real Property, duly executed by Seller, and in recordable form, and
assignments of the Real Estate Leases, each duly executed by Seller and in
recordable form; and

 

(e)

an affidavit of non-foreign status that complies with section 1445 of the Code.

 

3.3.

Buyer’s Deliveries». On the Closing Date, in payment for the Acquired Assets:

(a)          the Escrow Agent shall pay to Seller the Deposits in accordance
with the terms of the Master Escrow Agreement and the Purchase Notice, by wire
transfer of immediately

 

 

6

 

 



available funds to a bank account designated by Seller in writing to Buyer (the
“Seller’s Account”);

(b)          Buyer shall pay to Seller the Purchase Price, reduced by the amount
of the Deposits paid pursuant to Section 3.3(a), by wire transfer of immediately
available funds to Seller’s Account; and

(c)          Buyer shall execute and deliver to Seller an instrument of
assumption of liabilities with respect to the Assumed Liabilities in the form of
the Assumption Agreement attached as Exhibit A hereto.

3.4.         CERTAIN CONTRACTS AND EASEMENTS. UPON THE CLOSING, THE PARTIES
AGREE TO TERMINATE, OR TO CAUSE THE TERMINATION OF, (A) THAT CERTAIN EASEMENT
FOR ROAD, DATED AUGUST 3, 1999, BETWEEN BUYER AND SELLER, AND (B) THAT CERTAIN
GENERATOR BALANCING SERVICE AGREEMENT, DATED MARCH 26, 2004, BETWEEN BUYER AND
CALPINE ENERGY SERVICES, L.P. BUYER AND SELLER HEREBY AGREE THAT ALL OBLIGATIONS
OF AND CLAIMS AGAINST SELLER ARISING OR EXISTING UNDER THE SAME SHALL BE
EXTINGUISHED AS OF THE TIME OF CLOSING.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer as follows, except in all cases
as disclosed in the Disclosure Schedules, as the same may be amended or modified
in accordance with Section 14.3 hereof:

4.1.         Corporate Organization. Seller is duly organized and validly
existing under the Laws of the jurisdiction of its organization. Subject to any
necessary authority from the Bankruptcy Court, Seller has all requisite
corporate power and authority to own its properties and assets and to conduct
its business as now conducted.

4.2.        Authorization and Validity. Seller has all requisite limited
liability company power and authority to enter into this Agreement and the
Purchase Notice and, subject to the Bankruptcy Court’s entry of the Sale Order,
to carry out its obligations hereunder and thereunder. The execution and
delivery of this Agreement and the Purchase Notice and, subject to the entry of
the Sale Order, the performance by Seller of its obligations hereunder and
thereunder have been duly authorized by all necessary limited liability company
action by the board of directors or managers and members of Seller, and no other
corporate proceedings on the part of Seller are necessary to authorize such
execution, delivery and performance. This Agreement and the Purchase Notice have
been duly executed by Seller and, subject to the Bankruptcy Court’s entry of the
Sale Order, constitute its valid and binding obligation, enforceable against it
in accordance with the terms herein and therein.

4.3.         No Conflict or Violation. The execution, delivery and subject to
(a) the receipt of all Consents set forth on Schedule 4.4 of the Disclosure
Schedules, (b) the Bankruptcy Court’s entry of the Sale Order and (c) the
receipt of the Antitrust Approvals, the performance by Seller of this Agreement
and the Purchase Notice does not and will not (i) violate or conflict with any
provision of the certificate of incorporation or by-laws (or equivalent
organizational documents) (collectively, the “Organizational Documents”) of
Seller, (ii) violate any provision of law,

 

 

7

 

 



regulation, rule or other legal requirement of any Government (“Law”) or any
order, judgment or decree of any court or Government (“Order”) applicable to
Seller, or (iii) violate or result in a breach of or constitute (with due notice
or lapse of time or both) a default under any Assigned Contract, which
violation, conflict, breach or default in any such case would reasonably be
expected to have a Material Adverse Effect.

4.4.        Governmental Consents and Approvals. Schedule 4.4 of the Disclosure
Schedules sets forth a true and complete list of each Consent and each
declaration to or filing or registration with any Government or other Person
that is required in connection with the execution and delivery of this Agreement
and the Purchase Notice by Seller or the performance by Seller of its
obligations hereunder or thereunder, the failure of which to obtain would
reasonably be expected to have a Material Adverse Effect.

4.5.         Compliance with Law. With respect to the conduct of the Business
and the ownership and operation of the Acquired Assets, Seller is not in
violation of any Law (other than Environmental Law, as to which the only
representations and warranties made by Seller are those contained in Sections
4.8 and 4.9 hereof) except for violations that would not reasonably be expected
to have a Material Adverse Effect. No investigation or review by any Government
relating to the conduct of the Business or the ownership or operation of the
Acquired Assets is, to the Knowledge of Seller, pending or threatened. Except as
set forth on Schedule 4.5 of the Disclosure Schedules and as may result from the
Chapter 11 Case, since January 1, 2005, Seller has not received written notice
of any violation of any Law (other than with respect to Environmental Law, as to
which the only representations and warranties made by Seller are those contained
in Sections 4.8 and 4.9 hereof), nor is Seller in default with respect to any
Order, applicable to the Business or any of its assets, properties or operation
of the Power Plant, other than violations and defaults the consequences of which
would not reasonably be expected to have a Material Adverse Effect.

4.6.        Litigation. As of the date of this Agreement and except as set forth
on Schedules 4.6 or 4.9 of the Disclosure Schedules, there are no Claims, suits
or proceedings pending or, to the Knowledge of Seller, threatened in writing,
before any Government brought by or against Seller that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
materially impair the ability of Seller to consummate the transactions
contemplated by this Agreement.

 

4.7.

Material Contracts.

(a)          Schedule 4.7 of the Disclosure Schedules sets forth a complete and
correct list of each of the Assigned Contracts that:

 

(i)

is a Real Estate Lease;

(ii)          by its terms requires the payment of over $500,000 for any
12-month period; or

(iii)        the consequences of a default under or termination of such Assigned
Contract would reasonably be expected to have a Material Adverse Effect (such
Assigned Contracts described in this Section 4.7(a), collectively, the “Material
Contracts”).

 

 

8

 

 



(b)          Other than as set forth on Schedule 4.7 of the Disclosure Schedules
or in motions or other pleadings or similar items filed with the Bankruptcy
Court, neither Seller nor, to Seller’s Knowledge, any other party to any of the
Material Contracts has commenced any action against any of the parties to such
Material Contracts or given or received any written notice of any material
default or violation under any Material Contract that was not withdrawn or
dismissed, except only for those defaults that will be cured in accordance with
the Sale Order (or that need not be cured under the Bankruptcy Code to permit
the assumption and assignment of the Assigned Contracts). To Seller’s Knowledge,
each of the Material Contracts is, or will be at the Closing, valid, binding and
in full force and effect against Seller, except as otherwise set forth on
Schedule 4.7 of the Disclosure Schedules. Correct and complete copies of the
Assigned Contracts have been made available to Buyer prior to the date hereof.
Except as set forth on Schedule 4.7 of the Disclosure Schedules, on the date
hereof there are no, and on the Closing Date there will be no cure amounts owed
under any of the Assigned Contracts.

4.8.         Permits. Schedule 4.8(a) of the Disclosure Schedules sets forth a
complete and correct list of all material Permits and all pending applications
therefor obtained by Seller in connection with the Business. As of the date of
this Agreement, except as set forth on Schedule 4.8(b) and as would not
reasonably be expected to have a Material Adverse Effect, (i) each such Permit
is valid and in full force and effect, and is not subject to any pending or, to
Seller’s Knowledge, threatened administrative or judicial proceeding to revoke,
cancel, suspend or declare such Permit invalid in any respect, (ii) since
January 1, 2005, Seller has not received written notice of any violation of any
Permit and (iii) Seller is not in material default under any Permit.

4.9.        Environmental Matters. Except as set forth on Schedule 4.9 of the
Disclosure Schedules:

(a)          Seller is in compliance with applicable Environmental Laws, except
where such non-compliance would not reasonably be expected to have a Material
Adverse Effect.

(b)          Since January 1, 2005, Seller has not received a written complaint,
Order, directive, Claim, request for information, citation or notice of
violation from any Government or any other Person relating to actual or alleged
noncompliance with or liability under any Environmental Law, with respect to any
release, spill, leak, discharge or emission of any Hazardous Materials to the
air, surface water, groundwater or soil of the Real Property, except where such
matter would not reasonably be expected to have a Material Adverse Effect.

(c)          The representations and warranties contained in Section 4.8 and
this Section 4.9 are the only representations and warranties made by Seller with
respect to matters arising under Environmental Laws or relating to Hazardous
Materials.

 

4.10.

Employee Benefits.

(a)          Set forth on Schedule 4.10 of the Disclosure Schedules is a list of
all Employee Benefit Plans which Seller maintains or to which Seller
contributes. Schedule 4.10 also sets forth the amount of any obligation of
Seller for vacation pay.

 

 

9

 

 



(b)          To Seller’s Knowledge, each Employee Benefit Plan has been
maintained, funded and administered in accordance with the material terms of
such Employee Benefit Plan and complies in form and in operation in all respects
with the applicable requirements of ERISA and the Code.

(c)          Each Employee Benefit Plan that is intended to be a tax-qualified
plan under Section 401 (a) of the Code has received a favorable determination
letter or opinion letter from the Internal Revenue Service to the effect that it
meets the requirements of Section 401(a) of the Code.

(d)          Seller does not maintain or contribute to any Employee Benefit Plan
that is subject to Title IV of ERISA (“Title IV Plan”), no such Title IV Plan
has been completely or partially terminated, and no proceeding by the Pension
Benefit Guaranty Corporation (“PBGC “) to terminate any Title IV Plan has been
instituted or, to Seller’s Knowledge, threatened. Neither Seller nor its ERISA
Affiliates have incurred any material liability to the PBGC (other than with
respect to PBGC premium payments and minimum funding contributions under Section
302 of ERISA and Section 412 of the Code) or otherwise under Title IV of ERISA
with respect to any Title IV Plan.

(e)          Neither Seller nor any of its ERISA Affiliates contributes to, has
any obligation to contribute to, or has any material liability (including
withdrawal liability as defined in Section 4201 of ERISA) under or with respect
to any Multiemployer Plan.

(f)           Except for any obligations under the Consolidated Omnibus Budget
Reconciliation Act of 1985 or comparable provision of state Law, Seller does not
provide post-employment medical or life insurance benefits to any former
employee and has no obligation to provide post-employment medical or life
insurance benefits to any Business Employee.

(g)          None of the Business Employee’s employment is subject to a
collective bargaining agreement.

(h)          Schedule 4.10 of the Disclosure Schedules lists the name, title and
base salary of each Business Employee.

4.11.      Real Property. Schedules 1.1(a), 1.1(b), and 1.1(c) of the Disclosure
Schedules sets forth a complete and correct list of the real property used by
Buyer exclusively in the operation of the Business. Seller has made available to
Buyer, to the extent within Seller’s possession or control, a copy of all
certificates of occupancy for the Real Property and a copy of any variance
granted with respect to the Real Property pursuant to applicable zoning Laws,
all of which documents are true and complete copies thereof. Seller has
disclosed to Buyer (in the electronic data room maintained by Seller in
connection with the proposed sale of the Acquired Assets) material existing
surveys or topographical maps for the Real Property, title policies, engineering
reports and Environmental Reports in Seller’s possession or control.

4.12.      Regulatory Status. Seller has authorization from the FERC to sell
power at market based rates and such authorization is in full force and effect,
subject to proceedings of general applicability relating to sellers of power in
the geographic location where the Power Plant is located.

 

 

10

 

 



4.13.      Taxes. Except as otherwise provided in Article 11, there are no
unpaid Taxes of Seller that will become a liability of Buyer.

4.14.      BALANCE SHEET INFORMATION. SCHEDULE 4.14 OF THE DISCLOSURE SCHEDULES
SETS FORTH THE NET BOOK VALUES OF CERTAIN ACQUIRED ASSETS AS OF DECEMBER 31,
2005 (THE “SELECTED BALANCE SHEET INFORMATION”) AS SUCH VALUES ARE SET FORTH ON
SELLER’S BOOKS. SELLER MAKES NO REPRESENTATIONS REGARDING HOW SUCH VALUES WERE
PREPARED OR THEIR COMPLIANCE WITH ANY PARTICULAR ACCOUNTING STANDARDS.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows, except in all cases
as disclosed in the Disclosure Schedules.

5.1.         Corporate Organization. Buyer is a corporation duly incorporated,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation, and has all requisite corporate power and authority to own its
properties and assets and to conduct its business as now conducted.

5.2.        Authorization and Validity. Buyer has all requisite corporate power
and authority to enter into this Agreement and to execute and deliver the
Purchase Notice and to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and the Purchase Notice and the
performance of Buyer’s obligations hereunder and thereunder have been duly
authorized by all necessary corporate action by the board of directors of Buyer,
and no other corporate proceedings on the part of Buyer are necessary to
authorize such execution, delivery and performance. This Agreement and the
Purchase Notice have been duly executed by Buyer and constitute its valid and
binding obligation, enforceable against it in accordance with the terms herein
and therein.

5.3.         No Conflict or Violation. The execution, delivery, and, subject to
(a) the receipt of all Consents set forth on Schedule 4.4 of the Disclosure
Schedules, (b) the Bankruptcy Court’s entry of the Sale Order and (c) the
receipt of the Antitrust Approvals, performance by Buyer of this Agreement and
the Purchase Notice, and the operation of the Business by Buyer as it is
constituted as of the Closing Date, do not and will not violate or conflict with
any provision of the Organizational Documents of Buyer and do not and will not
violate any provision of Law, or any Order applicable to Buyer, nor will they
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Material Contract to which Buyer is a party or by which it is
bound or to which any of its properties or assets is subject.

5.4.         Consents, Approvals and Notifications. The execution, delivery and
performance of this Agreement and the execution and delivery of the Purchase
Notice and the operation of the Business by Buyer as it is constituted as of the
Closing Date by Buyer do not require any Consent, or any filing with any
Government or any other Person except: (a) as required under any Antitrust Law;
(b) for entry of the Sale Order by the Bankruptcy Court; (c) for the Consents
set forth in Schedule 5.4, and (d) for such Consents and filings, the failure to
obtain or make

 

 

11

 

 



would not reasonably be expected to have a material adverse effect on the
ability of Buyer to consummate the transactions contemplated hereby.

5.5.        Availability of Funds. Buyer has, and on the Closing Date will have,
sufficient funds available to finance and consummate the transactions
contemplated by this Agreement.

5.6.        Adequate Assurances Regarding Assigned Contracts. Buyer is and will
be capable of satisfying the conditions contained in sections 365(b)(1)(C) and
365(f) of the Bankruptcy Code with respect to the Assigned Contracts.

5.7.        Licenses, Permits, etc. Subject to obtaining the Consents described
in Section 5.4(a), (b), and (c) above, and except as provided in Schedule 5.7 of
the Disclosure Schedules, Buyer has, or will have as of the Closing Date, all
licenses, permits, franchises and authority, whether from a Government or
otherwise, including Regulatory Approvals, and has provided any requisite notice
to customers necessary to purchase the Acquired Assets and to assume the Assumed
Liabilities and to operate the Business as it is constituted as of the Closing
Date.

5.8.        Investigation by Buyer. Buyer has conducted its own independent
review and analysis of the Acquired Assets and the Assumed Liabilities, of the
value of such Acquired Assets, and of the business, operations, technology,
assets, liabilities, financial condition and prospects of the Business, and
Buyer acknowledges that Seller has provided Buyer with access to the personnel,
properties, premises and records of the Business for this purpose. Buyer has
conducted its own independent review of all Orders of, and all motions,
pleadings, and other submissions to, the Bankruptcy Court in connection with the
Chapter 11 Case. Buyer acknowledges that the price being paid under this
Agreement for the Acquired Assets is the fair value for acquiring the Acquired
Assets under the circumstances and that such value, rather than replacement
cost, is the appropriate measure of damages if and to the extent Buyer may have
had any recourse for any failure to deliver the Acquired Assets in accordance
with the terms of this Agreement. In entering into this Agreement, Buyer has
relied solely upon its own investigation and analysis, and the representations
and warranties made by Seller in this Agreement, and Buyer acknowledges that
(a) neither Seller nor any of its Related Persons or Affiliates makes or has
made any representation or warranty, either express or implied, as to the
accuracy or completeness of any of the information provided or made available to
Buyer or any of its Related Persons or Affiliates, except as and only to the
extent expressly set forth in Article 4 (which are subject to the limitations
and restrictions contained in this Agreement), and (b) to the fullest extent
permitted by Law, neither Seller nor any of its Related Persons or Affiliates
shall have any liability or responsibility whatsoever to Buyer or its Related
Persons or Affiliates on any basis (including in contract or tort, under
securities Laws or otherwise) based upon any information provided or made
available, or statements made, to Buyer or its Related Persons (or any omissions
therefrom), including in respect of the specific representations and warranties
of Seller set forth in this Agreement, except, with regard to Seller, as and
only to the extent expressly set forth in Article 4 (which are subject to the
limitations and restrictions contained in this Agreement). Buyer has no actual
knowledge of any condition, event or circumstance that constitutes a breach of
any representation, warranty or covenant of Seller in this Agreement.

 

 

12

 

 



ARTICLE 6

COVENANTS OF SELLER

Seller hereby covenants to Buyer as follows:

6.1.        Actions Before Closing. Seller shall use commercially reasonable
efforts to perform and satisfy all conditions to either party’s obligations to
consummate the transactions contemplated by this Agreement that are to be
performed or satisfied by Seller under this Agreement.

6.2.         Conduct of Business Before the Closing Date. Without the prior
written consent of Buyer or the authorization of the Bankruptcy Court, after
notice and a hearing, between the date hereof and the Closing Date, Seller shall
not, except as required or expressly permitted pursuant to the terms hereof, (i)
make any material change in the Acquired Assets, taken as a whole, (ii) enter
into any agreement with respect to the Business or the Acquired Assets that
would be required to be disclosed under Schedule 4.7 of the Disclosure
Schedules, or (iii) enter into any material transaction other than an
Alternative Transaction, in each case other than in the Ordinary Course of
Business consistent with past practices. Without limitation of the foregoing,
except as may be required by the Bankruptcy Court, from the date hereof until
the Closing, Seller shall use commercially reasonable efforts to maintain the
Power Plant and conduct the Business in substantially the same manner as
conducted by Seller in the Ordinary Course of Business, taking into account
business exigencies arising as a result of Seller’s financial condition and
status as a filer under Chapter 11 of the Bankruptcy Code. Furthermore, Seller
shall maintain at the Power Plant the spare parts located at, or in transit to,
the Power Plant as of the date of this Agreement, subject to ordinary use for
the operation of the Power Plant, and Seller shall not use at any other facility
owned by Calpine or any of its Affiliates any of the spare parts located at the
Power Plant. Without limiting the generality of the foregoing, prior to the
Closing Seller shall not, and shall not permit any of its Affiliates to (x)
sell, lease, or transfer any assets relating to or forming part of the Business
or the Acquired Assets (except for the depletion of Inventory and spare parts in
the Ordinary Course of Business), (y) amend in any material respect any Assigned
Contract, or (z) fail to maintain in full force and effect insurance policies
covering the Acquired Assets, in form and amount consistent with past practice.
Seller agrees to notify Buyer promptly following any forced outage at the Power
Plant, and to provide Buyer reasonable notice prior to any major maintenance or
testing activities involving the Acquired Assets.

6.3.         Sale Order and Bidding Procedures Order. Seller shall use
commercially reasonable efforts to obtain entry by the Bankruptcy Court of
Orders in the form of Exhibit B hereto (the “Sale Order”) and Exhibit C hereto
(the “Bidding Procedures Order”).

6.4.         Consents and Approvals. Seller shall use commercially reasonable
efforts to obtain all Consents required to be obtained by Seller, and to provide
notification to all Persons required to be notified by Seller, in connection
with the execution, delivery and performance by them of this Agreement.

6.5.        Access to Properties and Records; Confidentiality. Seller shall
afford to Buyer, and to the accountants, counsel and representatives of Buyer,
reasonable access during normal business hours throughout the period prior to
the Closing Date (or the earlier termination of this

 

 

13

 

 



Agreement pursuant to Article 13) to all books and records of Seller relating to
the Business if (w) permitted under Law, (x) such books and records are not
subject to confidentiality agreements, provided that Seller shall use its
commercially reasonable efforts to obtain a waiver of any such confidentiality
restrictions in order to permit such access, (y) disclosing such books and
records would not adversely affect any attorney client, work product or like
privilege and (z) such books and records do not relate to any confidential
proprietary models or other information of Seller or any of its Affiliates
pertaining to energy project evaluation, energy or natural gas price curves or
projections or other economic or other predictive models. Upon reasonable prior
notice, Seller shall also afford Buyer reasonable access to the Business, all
operations of the Business, and to all Acquired Assets throughout the period
prior to the Closing Date. Without limiting the generality of the foregoing,
Seller agrees to allow representatives of Buyer to observe any major maintenance
or testing activities involving the Acquired Assets. The rights of access
contained in this Section 6.5 are granted subject to, and on, the following
terms and conditions: (A) any such investigation shall not include physical
testing or samplings, and shall be exercised in such a manner as not to
interfere unreasonably with the operation of the Business; (B) during the period
from the date hereof to the Closing Date, all information provided to Buyer or
its agents or representatives by or on behalf of Seller or their agents or
representatives (whether pursuant to this Section 6.5 or otherwise) shall be
governed by and subject to the Confidentiality Agreement, dated as of March 22,
2006, by and among Buyer and Calpine (the “Confidentiality Agreement”); (C) such
rights of access shall not affect or modify the conditions set forth in Article
12 in any way; and (D) all such rights of access shall be at Buyer’s sole cost,
expense and risk; and Buyer shall indemnify Seller for any damages, suits,
claims, proceedings, fines, judgments, costs or expenses (including attorneys’
fees and incidental, consequential or punitive damages (collectively, “Losses”))
that Seller or any third party may suffer as a result of Buyer’s exercise of its
rights under this Section 6.5; and (E) Buyer shall comply with and adhere to all
of Seller’s safety policies and procedures.

6.6.        Rejection of Assigned Contracts. Seller shall not reject any
Assigned Contracts pursuant to the Chapter 11 Case without the prior written
consent of Buyer.

6.7.         Further Assurances. Upon the request and at the sole expense of
Buyer at any time after the Closing Date, Seller shall execute and deliver such
documents as Buyer or its counsel may reasonably request to effectuate the
purposes of this Agreement. With respect to any litigation and claims that are
Assumed Liabilities, Seller shall render all reasonable assistance that Buyer
may request in defending such litigation or claim and shall make available to
Buyer, on reasonable terms, personnel of Seller and its Affiliates most
knowledgeable about the matter in question. If after the Closing Seller (or any
Affiliate or creditor of Seller) shall receive any payment or revenue that
belongs to Buyer pursuant to this Agreement, Seller shall promptly remit or
caused to be remitted the same to Buyer, without set-off or deduction of any
kind or nature.

 

 

14

 

 



ARTICLE 7

COVENANTS OF BUYER

Buyer hereby covenants to Seller as follows:

7.1.        Actions Before Closing Date. Buyer shall use commercially reasonable
efforts to perform and satisfy all conditions to Seller’s obligations to
consummate the transactions contemplated by this Agreement that are to be
performed or satisfied by Buyer under this Agreement.

7.2.         Consents, Approvals and Notifications. Buyer shall use commercially
reasonable efforts to obtain all Consents required to be obtained by Buyer and
to provide notifications to all Persons required to be notified by Buyer to
effect the transactions contemplated by this Agreement. Buyer shall promptly
take all actions as are reasonably requested by Seller to assist in obtaining
the Bankruptcy Court’s entry of the Sale Order, including furnishing affidavits,
financial information or other documents or information for filing with the
Bankruptcy Court and making Buyer’s employees and representatives available to
testify before the Bankruptcy Court.

7.3.        Adequate Assurances Regarding Assigned Contracts. With respect to
each Assigned Contract, to the extent requested by the Bankruptcy Court, Seller
or the counterparty to such Contract, Buyer shall provide the Bankruptcy Court,
Seller or such counterparty, as the case may be, adequate assurance of the
future performance of such Assigned Contract by Buyer.

7.4.         Cure of Defaults. Buyer shall, on or prior to the Closing, cure any
and all defaults under the Assigned Contracts that are required to be cured
under the Bankruptcy Code, so that such Contracts may be assumed by Seller and
assigned to Buyer in accordance with the provisions of section 365 of the
Bankruptcy Code. Buyer may, at its option, amend Schedule 1.1(f) for the sole
purpose of identifying that certain Maintenance Contract, dated June 30, 2000,
between Seller and Siemens Westinghouse Power Corporation (the “Siemens
Agreement”) as an Assigned Contract; provided that (a) Buyer satisfies its cure
obligations as required by this Section 7.4 and (b) Buyer acknowledges that
Seller makes no representations or warranties regarding the Siemens Agreement,
including but not limited to pursuant to Section 4.7 herein.

 

7.5.

Support Obligations.

(a)          Buyer recognizes that Seller has provided credit support with
respect to the Acquired Assets pursuant to certain credit support obligations
set forth on Schedule 7.5(a) (collectively, the “Support Obligations”). Prior to
the Closing, Buyer shall effect the full and unconditional release of Seller
from all Support Obligations by:

(i)           furnishing letters of credit containing terms and conditions that
are substantially identical to the terms and conditions of existing letters of
credit and from lending institutions that are either investment grade
institutions or have a credit rating commensurate with or better than that of
lending institutions for existing letters of credit;

(ii)          instituting escrow arrangements with terms equal to or more
favorable to the counterparty than the terms of existing escrow arrangements;

 

 

15

 

 



(iii)         posting surety or performance bonds issued by an investment grade
institution having a credit rating at least equal to those of the issuer of
existing surety or performance bonds, and which replacement surety or
performance bond contains terms and conditions that are substantially identical
to the terms and conditions of existing surety or performance bonds; and

 

(iv)

providing substitute guaranties.

(b)          Buyer and Seller shall use commercially reasonable efforts to cause
the beneficiary or beneficiaries of the Support Obligations to terminate and
redeliver to Seller, prior to the Closing, each original copy of each original
guaranty, letter of credit or other instrument constituting or evidencing such
Support Obligations as well as to redeliver to Seller any cash collateral in
respect of the Support Obligations and, as to any Support Obligations terminated
after the Closing, promptly to redeliver such originals or cash to Seller, and
in each case, to take such other actions as may be required to terminate such
Support Obligations.

(c)          If Buyer is not successful in obtaining the complete and
unconditional release of Seller from the Support Obligations prior to the
Closing and Seller waives the closing conditions set forth in Section 12.2(e),
then Buyer shall indemnify, defend and hold harmless Seller from and against any
and all costs, expenses, reimbursements or performance incurred by Seller in
connection with the Support Obligations. Buyer shall, for so long as any Support
Obligation remains outstanding, not effect any amendments or modifications or
any other changes to the agreements, guaranties or letters of credit to which
any of such Support Obligations relate, or otherwise take any action that would
effect any change to such agreements, guaranties or letters of credit, in each
case, without Seller’s prior written consent, which shall not be unreasonably
withheld, delayed, or conditioned. Notwithstanding anything in this Agreement to
the contrary, prior to Closing, Buyer shall have the right to contact and have
discussions with each beneficiary of a Support Obligation in order to satisfy
its obligations under this Section 7.5; provided, that (i) Buyer shall give
Seller prior notice before making any such contact, (ii) Seller shall have the
right to have one of its representatives present on the telephone line or in
person, as applicable, during any such contact or discussion, (iii) Buyer shall
only contact and hold discussions with such beneficiaries through
representatives of Buyer previously approved by Seller and (iv) Buyer shall
cause such representatives to comply with all procedures and protocols regarding
such contacts and discussions that may be established by Seller.

(d)          Prior to the Release Date, Buyer agrees not to assign, sell,
transfer or convey all or any substantial portion of the Acquired Assets in a
single transaction or series of related transactions, in each case without the
assignment to the transferee of the rights of Buyer under this Agreement and the
assumption in writing by the transferee (which assumption shall be enforceable
by Seller) of the obligations of Buyer under this Agreement (including the
obligations of Buyer pursuant to Section 7.5(c)); provided that, for the
avoidance of doubt, the sale of equity interests of Buyer (whether accomplished
by merger or otherwise) shall not be deemed a sale, transfer, conveyance or
assignment for purposes of this Section 7.5. Any assignment, sale, transfer or
conveyance in contravention of the preceding sentence shall be null and void ab
initio. Buyer agrees to provide Seller with a copy of such assignment and
assumption agreement prior to execution and prior to the assignment, sale,
transfer or conveyance and a copy of the executed assignment and assumption
agreement, which shall be in

 

 

16

 

 



the same form with such changes as Seller may reasonably request. Upon such an
assignment, sale, transfer or conveyance pursuant to which the transferee
assumes all of Buyer’s rights and obligations under this Agreement, Buyer shall
have no further rights or obligations under this Agreement (except for
obligations relating to breaches by Buyer occurring prior to the date of the
assignment, sale, transfer or conveyance). The “Release Date” shall be the date
on which Seller has been fully and unconditionally released in respect of all
Support Obligations.

7.6.        Availability of Business Records. After the Closing Date, Buyer
shall provide to Seller and Related Persons (after reasonable notice and during
normal business hours and without charge to Seller) access to all Business
Records for periods prior to the Closing and shall preserve such Business
Records until the later of (a) six (6) years after the Closing Date or (b) the
required retention period for all government contact information, records or
documents. Such access shall include reasonable access to any computerized
information systems that contain data regarding the Acquired Assets. Buyer
acknowledges that Seller has the right to retain originals or copies of Business
Records for periods prior to the Closing. With respect to any litigation and
claims that are Excluded Liabilities, Buyer shall render all reasonable
assistance that Seller may request in defending such litigation or claim and
shall make available to Seller, on reasonable terms, Buyer’s personnel most
knowledgeable about the matter in question. If after the Closing Buyer (or any
Affiliate or creditor of Buyer) shall receive any payment or revenue that
belongs to Seller pursuant to this Agreement, Buyer shall promptly remit or
caused to be remitted the same to Seller, without set-off or deduction of any
kind or nature.

7.7.         Calpine Marks. The Calpine Marks may appear on some of the Acquired
Assets, including on signage. Buyer acknowledges and agrees that it does not
have and, upon consummation of the transactions contemplated by this Agreement,
will not have, any right, title, interest, license or other right to use the
Calpine Marks. Buyer will promptly after the Closing Date use its commercially
reasonable efforts to remove the Calpine Marks from, or cover or conceal the
Calpine Marks on, the Acquired Assets, or otherwise refrain from the use and
display of the Acquired Assets on which the Calpine Marks are affixed.

7.8.         Notices. Buyer shall provide Seller with prompt written notice of
Buyer’s actual knowledge of (i) any breach of any representation or warranty by
Seller or (ii) any other material failure by Seller to comply with the
obligations of this Agreement.

7.9.         Casualty Loss. Notwithstanding any provision hereof to the
contrary, if, before the Closing Date, all or any portion of the Acquired Assets
is (a) condemned or taken by eminent domain or is the subject of a pending or
threatened condemnation or taking which has not been consummated, or (b)
materially damaged or destroyed by fire or other casualty, Seller shall notify
Buyer promptly in writing of such fact, and (i) in the case of condemnation or
taking, Seller shall assign or pay, as the case may be, any proceeds thereof to
Buyer at the Closing and (ii) in the case of a fire or other casualty, Seller
shall either restore such damage or assign the insurance proceeds therefrom to
Buyer at Closing. Notwithstanding the foregoing, if such condemnation, taking,
damage or destruction has or would reasonably be expected to result in a
Material Adverse Effect, either Seller or Buyer may terminate this Agreement.

 

 

17

 

 



ARTICLE 8

BANKRUPTCY PROCEDURES

8.1.        Bankruptcy Actions. Seller shall use its commercially reasonable
efforts to obtain the entry of the Bidding Procedures Order and the Sale Order
on the Bankruptcy Court’s docket, and to that end Seller shall file with the
Bankruptcy Court motions seeking entry of the Bidding Procedures Order and the
Sale Order as soon as reasonably practicable after the date hereof (and in any
event not later than 10 Business Days after the date hereof). Seller shall file
all pleadings with the Bankruptcy Court as are necessary or appropriate to
secure entry of the Bidding Procedures Order and the Sale Order, shall serve all
parties entitled to notice of such pleadings under applicable provisions of the
Bankruptcy Code and Rules, including all parties to the Assigned Contracts and
all Governmental Authorities having or asserting jurisdiction over Seller or the
Acquired Assets and shall diligently pursue the obtaining of such orders. Buyer
covenants and agrees that it shall cooperate with Seller in connection with
furnishing information or documents to Seller to satisfy the requirements of
adequate assurance of future performance under section 365(f)(2)(B) of the
Bankruptcy Code.

8.2.        Bidding Procedures. The bidding procedures (the “Bidding
Procedures”) to be employed with respect to this Agreement shall be those
reflected in the Bidding Procedures Order. Buyer acknowledges that the Bidding
Procedures may be supplemented by other customary procedures not inconsistent
with the matters otherwise set forth herein and the terms of this Agreement.
Seller will use its commercially reasonable efforts to schedule a sale hearing
before the Bankruptcy Court to approve the sale of the Acquired Assets and
related transactions contemplated hereby to be held no later than 60 days after
the date on which the Bidding Procedures Order is entered.

ARTICLE 9

EMPLOYEE AND BENEFITS MATTERS

This Article 9 sets forth Buyer’s and Seller’s acknowledgements, covenants and
undertakings with respect to certain matters related to employees of the
Business.

9.1.         Notification of Intent to Employ. Buyer shall notify Seller at
least thirty (30) days prior to the Closing Date to whom it intends to offer
employment among those employees who are employed primarily in or with respect
to the Business as of the Closing Date (the “Business Employees”) If Buyer
timely notifies Seller pursuant to this Section 9.1 that it does not intend to
offer employment to any of the Business Employees, neither Buyer nor Seller
shall have any further obligations under this Article 9 with respect to the
Business Employees.

9.2.        Employment Offers. No later than twenty (20) days prior to the
Closing Date, Buyer shall make offers of employment to all Business Employees
identified pursuant to Section 9.1. All offers of employment made by Buyer
pursuant to this Section 9.2 will be made in accordance with applicable Laws and
will be conditioned only on the occurrence of the Closing. Nothing herein shall
prevent Seller or its Affiliates from offering employment to any Business
Employees prior to the date Buyer provides notice to Seller of Buyer’s intent to
offer employment to such Business Employee.

 

 

18

 

 



9.3.        Transferred Employees. Those employees who are offered employment,
accept such offers of employment, and become employees of Buyer are referred to
herein as the “Transferred Employees”. Buyer agrees to provide the Transferred
Employees and their covered dependents with welfare and retirement benefits that
are available to similarly situated employees of Buyer.

9.4.        Transfer of Assets and Liabilities from Employee Benefit Plans. As
soon as reasonably practicable following the Closing, Buyer or one of its
Affiliates shall cause the trustee of a tax-qualified defined contribution
pension plan pursuant to Sections 401(a) and 401(k) of the Code (“Buyer Savings
Plan”) to accept direct rollovers of the account balances, including loans, of
the Transferred Employees under the Calpine Corporation Retirement Savings Plan
(“Seller Savings Plan”). Such direct rollovers shall satisfy the requirements of
Section 401(a)(31) of the Code.

9.5.         WARN Act Obligations. Seller agrees to timely perform and discharge
all requirements under the WARN Act to the extent applicable and under
applicable state and local Laws for the notification of employees arising from
the sale of the Acquired Assets to Buyer. After the Closing Date, Buyer shall be
responsible for performing and discharging all requirements under the WARN Act
and under applicable state and local Laws for the notification of its employees
with respect to the Acquired Assets and the Business. The parties hereto shall
provide one another with all assistance reasonably requested by each party to
ensure that the parties can comply with their respective notification
requirements of the WARN Act, including assistance with the provision of such
notices to employees prior to Closing. Buyer agrees to give job offers to
sufficient numbers of Business Employees on sufficient terms and conditions so
as not to give rise to any obligations of Seller under the WARN Act.

9.6.        Buyer Benefit Plans. To the extent permitted under Buyer’s welfare
benefit plans, Buyer shall (i) waive pre-existing condition requirements (except
with respect to any pre-existing condition for which coverage was denied under
any welfare benefit plan of Seller), evidence of insurability provisions,
waiting period requirements or any similar provisions under any welfare benefit
plans maintained by Buyer for Transferred Employees after the Closing Date, and
(ii) apply toward any deductible requirements and out-of-pocket maximum limits
under its employee welfare benefit plans any amounts paid (or accrued) by each
Transferred Employee under Seller’s welfare benefit plans during the applicable
plan year in which the Closing Date occurs. Buyer shall recognize for purposes
of eligibility and vesting (but not for purposes of benefit accrual) under its
policies and employee benefit plans, including pension or retirement plans, the
service of any Transferred Employee with Seller or any of its Affiliates prior
to the Closing Date.

9.7.         Welfare Benefits Claims. Claims of Transferred Employees and their
eligible beneficiaries and dependents for medical, dental, prescription drug,
life insurance, and/or other welfare benefits (“Welfare Benefits”) (other than
disability benefits as described below) that are incurred before the Closing
Date shall be the sole responsibility of Seller and Seller’s welfare benefit
plans. Claims of Transferred Employees and their eligible beneficiaries and
dependents for Welfare Benefits (other than disability benefits) that are
incurred on or after the Closing Date shall be the sole responsibility of Buyer
and Buyer’s welfare benefit plans. For purposes of the preceding provisions of
this paragraph, a medical/dental claim shall be considered incurred on the date
when the medical/dental services are rendered or medical/dental supplies are
provided,

 

 

19

 

 



and not when the condition arose or when the course of treatment began. Claims
of individuals receiving long-term disability benefits under a disability plan
of Seller as of the Closing Date or whose disability occurred prior to the
Closing Date shall be the sole responsibility of Seller and such plan. Claims of
Transferred Employees and their eligible beneficiaries and dependents for
short-term or long-term disability benefits for any disability occurring on or
after the Closing Date shall be the sole responsibility of Buyer.

9.8.         COBRA Obligations. Buyer shall be responsible for satisfying all
COBRA obligations to provide continuation coverage to or with respect to any
Transferred Employees and their covered dependents in accordance with law with
respect to any “qualifying event” which occurs in connection with the sale.

9.9.        Assumption of Liabilities. Buyer shall assume all liabilities and
obligations to any Transferred Employees for wages, including, those accrued for
holiday and vacation pay, sick pay and payroll-related Taxes. Within 15 days
following the Closing, Buyer shall pay each Transferred Employee in cash at
their current rate of pay for each vacation hour such Transferred Employee has
accrued in excess of 80 hours, and shall allow each Transferred Employee to
retain 80 or fewer vacation hours accrued with the right to carry over any
remaining vacation hours up to 80 for the year following the Closing.

9.10.      Flexible Benefit Plan. As soon as administratively practicable after
the Closing, (a) Buyer shall accept a transfer of account balances from the
Calpine Flexible Benefit Plan for Transferred Employees with balances remaining
under such plan as of the Closing, and (b) Seller will transfer to Buyer an
amount of cash equal to the aggregate unused account balances of the Transferred
Employees on the Closing Date. Buyer’s flexible benefit plan will reimburse
Transferred Employees for all eligible claims incurred in the year in which the
Closing occurs, to the extent not reimbursed by Seller prior to the Closing.

9.11.      Termination of Business Employees. Seller agrees not to terminate any
Business Employee prior to the Closing Date except in the Ordinary Course of
Business.

ARTICLE 10

REGULATORY MATTERS

Buyer hereby covenants to Seller, and Seller hereby covenants to Buyer, as
follows:

10.1.      Regulatory Filings. Subject to the terms and conditions of this
Agreement, each party shall use its reasonable best efforts to (a) take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary under applicable Laws to consummate the transactions contemplated by
this Agreement, which shall include each party’s reasonable best efforts to
obtain any consents required pursuant to Section 203 of the FPA, including the
filing of a Section 203 application with FERC within fourteen (14) days after
the date hereof; (b) file a Notification and Report Form pursuant to the HSR Act
with respect to the transactions contemplated hereby within five (5) Business
Days after the date hereof; (c) supply as promptly as practicable any additional
information and documentary material that may be requested or required pursuant
to any Antitrust Law, including the HSR Act and (d) cause the expiration or

 

 

20

 

 



termination of the applicable waiting periods under the HSR Act or any other
Antitrust Law as soon as practicable.

10.2.      Cooperation; Confidentiality Agreement. In connection with the
efforts referenced in Section 10.1 to obtain all requisite approvals and
authorizations for the transactions contemplated by this Agreement under the
FPA, the HSR Act, any other Antitrust Law, or any state law, each of the parties
shall use reasonable best efforts to (a) cooperate with each other in connection
with any filing or submission and in connection with any investigation or other
inquiry, including any proceeding initiated by a private party; (b) keep the
other parties informed in all material respects of any material communication
received by such party from, or given by such party to, any Government and of
any material communication received or given in connection with any proceeding
by a private party, in each case regarding any of the transactions contemplated
hereby and (c) permit the other party to review any material communication given
to it by, and consult with each other in advance of any meeting or conference
with any Government, including in connection with any proceeding by a private
party. The foregoing obligations in this Section 10.2 shall be subject to the
Confidentiality Agreement and any attorney-client, work product or other
privilege, and each of the parties hereto shall coordinate and cooperate fully
with the other parties hereto in exchanging such information and providing such
assistance as such other parties may reasonably request in connection with the
foregoing and in seeking early termination of any applicable waiting periods
under Antitrust Law. The parties will not take any action that will have the
effect of delaying, impairing or impeding the receipt of any required Consents.
“Antitrust Law” means the Sherman Act, the Clayton Act, the HSR Act, the Federal
Trade Commission Act, and all other Laws and Orders that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade or lessening of competition through
merger or acquisition. “Antitrust Approval” means any approval or consent of any
Government required under any applicable Antitrust Law or the expiration or
termination of any applicable waiting period under any applicable Antitrust Law.

10.3.      Objections or Other Challenges. If any objections are asserted with
respect to the transactions contemplated hereby under any Antitrust Law or if
any suit is instituted by any Government or any private party challenging any of
the transactions contemplated hereby as violative of any Antitrust Law or if any
filing pursuant to Section 10.1 is reasonably likely to be rejected or
conditioned by any Government, each of the parties shall use reasonable best
efforts to resolve such objections or challenge as such Government or private
party may have to such transactions, including to vacate, lift, reverse or
overturn any Order, whether temporary, preliminary or permanent, so as to permit
consummation of the transactions contemplated by this Agreement. Without
limiting the generality of the foregoing, Buyer shall promptly take and
diligently pursue any or all of the following actions to the extent necessary to
eliminate any concerns on the part of, or to satisfy any conditions imposed by,
any Government with jurisdiction over the enforcement of any applicable Law,
including any Antitrust Law, the FPA and applicable state Law, regarding the
legality of Buyer’s acquisition of the Business or any portion thereof, the
Acquired Assets or the Assumed Liabilities: (a) entering into negotiations,
providing information, making proposals, entering into and performing agreements
or submitting to Orders, or, pursuant to any such agreement or Order or
otherwise, selling or otherwise disposing of, or holding separate (through the
establishment of a trust or otherwise), particular assets or categories of
assets (including, after the Closing, any of the Acquired Assets), or

 

 

21

 

 



operations (including, after the Closing, the Business or any portion thereof),
of Buyer or any of its Affiliates; (b) using its reasonable best efforts to
prevent the entry in a judicial or administrative proceeding brought under any
Law, including any Antitrust Law, the FPA or applicable state Law, by any
Government or any other Person of any permanent, temporary or preliminary
injunction or other Order that would make consummation of the acquisition of the
Business or any portion thereof, the Acquired Assets or the Assumed Liabilities
in accordance with the terms of this Agreement unlawful or that would prevent or
delay such consummation; (c) taking promptly and diligently pursuing, in the
event that an injunction or Order has been issued as referred to in Section
10.3(b), any and all steps, including the appeal thereof, the posting of a bond
and/or the steps contemplated by Section 10.3(b), necessary to vacate, modify or
suspend such injunction or Order so as to permit such consummation as promptly
as possible and (d) promptly take and diligently pursue all other actions and do
all other things necessary and proper to avoid or eliminate each and every
impediment under any Law, including any Antitrust Law and the FPA, that may be
asserted by any Government or any other Person to the consummation of the
acquisition of the Business or any portion thereof, the Acquired Assets or the
Assumed Liabilities by Buyer in accordance with the terms of this Agreement.

ARTICLE 11

TAXES

11.1.      Taxes Related to Purchase of Assets. All state and local sales, use,
gross receipts, transfer, gains, excise value-added or other similar Taxes (but,
for the avoidance of doubt, not any Taxes based on or measured by income) in
connection with the transfer of the Acquired Assets and the assumption of the
Assumed Liabilities, and all recording and filing fees that may be imposed by
reason of the sale, transfer, assignment and delivery of the Acquired Assets and
that are not exempt under section 1146(c) of the Bankruptcy Code (collectively,
“Transaction Taxes”), shall be paid by Buyer on or prior to their due date.

11.2.      Proration of Real and Personal Property Taxes. All real and personal
property taxes and assessments on the Acquired Assets, and all payments in lieu
of such taxes and assessments, for any taxable period commencing prior to the
day immediately preceding the Closing Date (the “Adjustment Date”) and ending
after the Adjustment Date (a “Straddle Period”) shall be prorated between Buyer
and Seller as of the close of business on the Adjustment Date based on the best
information then available, with (a) Seller being liable for such Taxes
attributable to any portion of a Straddle Period ending on the Adjustment Date
and (b) Buyer being liable for such Taxes attributable to any portion of a
Straddle Period beginning after the Adjustment Date. Information available after
the Adjustment Date that alters the amount of Taxes due with respect to the
Straddle Period will be taken into account and any change in the amount of such
Taxes shall be prorated between Buyer and Seller as set forth in the next
sentence. All such prorations shall be allocated so that items relating to the
portion of a Straddle Period ending on the Adjustment Date shall be allocated to
Seller based upon the number of days in the Straddle Period on or prior to the
Adjustment Date and items related to the portion of a Straddle Period beginning
after the Adjustment Date shall be allocated to Buyer based upon the number of
days in the Straddle Period after the Adjustment Date; provided, however, that
the parties shall allocate any real property Tax in accordance with Section
164(d) of the Code. The amount of all such prorations that must be paid in order
to convey the Acquired Assets to Buyer free and clear

 

 

22

 

 



of all Liens other than Permitted Liens shall be calculated and paid on the
Closing Date; all other prorations shall be calculated and paid as soon as
practicable thereafter.

11.3.      Cooperation on Tax Matters. Seller and Buyer shall (and shall cause
their respective Affiliates to) cooperate fully with each other and make
available or cause to be made available to each other for consultation,
inspection and copying (at such other party’s expense) in a timely fashion such
personnel, Tax data, relevant Tax Returns or portions thereof and filings,
files, books, records, documents, financial, technical and operating data,
computer records and other information as may be reasonably required (a) for the
preparation by such other party of any Tax Returns or (b) in connection with any
Tax audit or proceeding including one party (or an Affiliate thereof) to the
extent such Tax audit or proceeding relates to or arises from the transactions
contemplated by this Agreement.

11.4.      Retention of Tax Records. For a period of seven years following the
Closing Date, Buyer shall retain possession of all accounting, business,
financial and Tax records and information that (a) relate to the Acquired Assets
and are in existence on the Closing Date and (b) come into existence after the
Closing Date but relate to the Acquired Assets before the Closing Date, and
Buyer shall give Seller notice and a reasonable opportunity to retain any such
records in the event that Buyer determines to destroy or dispose of them during
such period. In addition, from and after the Closing Date, Buyer shall provide
to Seller and their Related Persons (after reasonable notice and during normal
business hours and without charge to Seller) access to the books, records,
documents and other information relating to the Acquired Assets as Seller may
reasonably deem necessary to (i) properly prepare for, file, prove, answer,
prosecute and defend any Tax Return, claim, filing, tax audit, tax protest,
suit, proceeding or answer or (ii) administer or complete any cases under
chapter 11 of the Bankruptcy Code of or including Seller. Such access shall
include access to any computerized information systems that contain data
regarding the Acquired Assets.

11.5.      Allocation of Purchase Price and Purchase Price Allocation Forms. The
Purchase Price, the Assumed Liabilities and other relevant items shall be
allocated among the Acquired Assets in accordance with Section 1060 of the Code.
Seller shall prepare and deliver to Buyer an allocation schedule setting forth
Seller’s determination of the allocation (the “Allocation Schedule”) within 60
days after the date hereof, which Allocation Schedule shall be subject to the
reasonable approval of Buyer. The Allocation Schedule shall identify the
transferor and transferee thereof, and shall be prepared in accordance with
Treas. Reg. Section 1.1060-1 (or any comparable provision of state or local tax
Law) or any successor provision. The parties agree that they will report the
federal, state, local and other Tax consequences of the purchase and sale
hereunder (including in filings on IRS Form 8594) in a manner consistent with
such allocation and that they will not take any position inconsistent therewith
in connection with any Tax Return, refund claim, litigation or otherwise, unless
and to the extent required to do so pursuant to applicable Law. Seller and Buyer
shall cooperate in the filing of any forms (including Form 8594) with respect to
such allocation. Notwithstanding any other provision of this Agreement, this
Section 11.5 shall survive any termination or expiration of this Agreement.

11.6.      Unbilled Transactional Taxes. If a Tax assessment is levied upon any
party by an authorized tax jurisdiction for unbilled transactional Taxes that
are the obligation of the other

 

 

23

 

 



party under this Agreement, then the non-assessed party shall reimburse the
assessed party for those taxes including any interest and penalty.

ARTICLE 12

CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES

12.1.      Conditions Precedent to Performance by Seller and Buyer. The
respective obligations of Seller and Buyer to consummate the transactions
contemplated by this Agreement are subject to the satisfaction or waiver (other
than the condition contained in Section 12.1(a), the satisfaction of which
cannot be waived), on or prior to the Closing Date, of the following conditions:

(a)          Sale Order. The Bankruptcy Court shall have entered the Sale Order,
and no Order staying, reversing, modifying or amending the Sale Order shall be
in effect on the Closing Date.

(b)          Antitrust and Regulatory Approvals. The applicable waiting periods
for the transactions contemplated under this Agreement under the HSR Act, and
any other Antitrust Law shall have expired or terminated, the Regulatory
Approvals on Schedule 12.1(b) shall have been obtained (and no Order staying or
reversing any such Regulatory Approval shall be in effect on the Closing Date),
and requisite notice shall have been provided by Buyer to relevant Government
authorities.

(c)          No Violation of Orders. No preliminary or permanent injunction or
other Order that declares this Agreement, the Master Escrow Agreement, or the
Purchase Notice invalid or unenforceable in any respect or that prevents the
consummation of the transactions contemplated hereby or thereby shall be in
effect.

(d)          Material Permits. Buyer shall have procured, by assignment from
Seller or otherwise, the Permits set forth on Schedule 12.1(d).

12.2.      Conditions Precedent to Performance by Seller. The obligations of
Seller to consummate the transactions contemplated by this Agreement are subject
to the satisfaction, on or before the Closing Date, of the following conditions,
any one or more of which may be waived by Seller in its sole discretion:

(a)   Representations and Warranties of Buyer. All representations and
warranties made by Buyer in this Agreement shall be true and correct in all
material respects on and as of the Closing Date as if again made by Buyer on and
as of such date (or, if made as of a specific date, at and as of such date), and
Seller shall have received a certificate dated the Closing Date and signed by
the President or a Vice President of Buyer to that effect. For purposes of this
condition, all materiality or “Material Adverse Effect” qualifications otherwise
applicable to any and all representations and warranties made by Buyer in this
Agreement shall be disregarded.

(b)          Performance of the Obligations of Buyer. Buyer shall have performed
in all material respects all obligations required under this Agreement to be
performed by it on or before the Closing Date (except with respect to the
obligation to pay the Purchase Price in

 

 

24

 

 



accordance with the terms of this Agreement, which obligation shall be performed
in all respects as required under this Agreement), and Seller shall have
received a certificate dated the Closing Date and signed by the President or a
Vice President of Buyer to that effect.

(c)          Cure of Defaults. Buyer shall, on or prior to the Closing, have
cured any and all defaults under the Assigned Contracts that are required to be
cured under the Bankruptcy Code and have provided all assurances of future
performance required to be provided by Buyer hereunder, so that the Assigned
Contracts may be assumed by Seller and assigned to Buyer in accordance with the
provisions of section 365 of the Bankruptcy Code.

(d)          Buyer’s Deliveries. Buyer shall have delivered, and Seller shall
have received, all of the items set forth in Section 3.3 of this Agreement.

(e)          The Support Obligations have been terminated and released in
accordance with Section 7.5(b).

12.3.      Conditions Precedent to the Performance by Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement are subject
to the satisfaction, on or before the Closing Date, of the following conditions,
any one or more of which may be waived by Buyer in its sole discretion:

(a)          Representations and Warranties of Seller. The representations and
warranties made by Seller in this Agreement shall be true and correct as of the
Closing Date, in each case as though made at and as of such time (or, if made as
of a specific date, at and as of such date), except for any failure or failures
of such representations and warranties to be true and correct that would not,
individually or in the aggregate, cause, constitute, or represent a Material
Adverse Effect, provided, however, that representations and warranties made by
Seller and qualified as to a Material Adverse Effect shall be true and correct
as of the Closing Date, and Buyer shall have received a certificate dated the
Closing Date and signed by the President or a Vice President of Seller to that
effect.

(b)          Performance of the Obligations of Seller. Seller shall have
performed in all respects all obligations required under this Agreement to be
performed by them on or before the Closing Date, except to the extent such
failures to perform do not, individually or in the aggregate, constitute a
Material Adverse Effect, and Buyer shall have received a certificate dated the
Closing Date and signed by the President or a Vice President of Seller to that
effect.

(c)          Seller’s Deliveries. Seller shall have delivered, and Buyer shall
have received, all of the items set forth in Section 3.2 of this Agreement.

(d)          Material Adverse Effect. No Material Adverse Effect shall have
occurred and be continuing.

(e)          Zoning. The City of Pleasant Hill, Missouri, shall have zoned the
Real Property within its limits for uses that include the operation of the Power
Plant.

 

 

25

 

 



ARTICLE 13

TERMINATION AND EFFECT OF TERMINATION

13.1.      Right of Termination. Notwithstanding anything to the contrary
contained herein, this Agreement may be terminated only as provided in this
Article 13. In the case of any such termination, the terminating party shall
give notice to the other party specifying the provision pursuant to which the
Agreement is being terminated.

 

13.2.

Termination Without Default.

 

(a)

This Agreement may be terminated at any time before Closing:

 

(i)

by mutual written consent of Seller and Buyer;

(ii)          by Buyer, effective December 28, 2006 (the “Interim Termination
Date”), if the Closing shall not have occurred on or before the Interim
Termination Date and Buyer has provided notice of intent to terminate no later
than the Interim Termination Date, or on any date that is more than 365 days
after the date hereof (the “Termination Date”) if Buyer does not terminate this
Agreement by the Interim Termination Date and any condition contained in
Section 12.1 or Section 12.3(d) has not been satisfied or waived as of such
time; provided, however, that Buyer shall not have the right to terminate this
Agreement under this Section 13.2(a)(ii) if Buyer’s failure to fulfill any of
its obligations under this Agreement is the reason that the Closing has not
occurred on or before said date;

(iii)         by Seller, on any date that is after the Termination Date, if any
condition contained in Section 12.1 has not been satisfied or waived as of such
time; provided, however, that Seller shall not have the right to terminate this
Agreement under this Section 13.2(a)(iii) if Seller’s failure to fulfill any of
their obligations under this Agreement is the reason that the Closing has not
occurred on or before said date;

(iv)         by either Buyer or Seller, immediately upon an Order becoming final
and non-appealable that declares this Agreement, the Master Escrow Agreement, or
the Purchase Notice invalid or unenforceable in any material respect or that
prevents the consummation of the transactions contemplated hereby or thereby (a
“Termination Order”); provided, however, that neither Seller nor Buyer shall
have the right to terminate this Agreement pursuant to this Section 13.2(a)(iv)
if such party or any of its Affiliates has sought entry of, or has failed to use
all commercially reasonable efforts to oppose entry of, such Termination Order;
or

(v)          by Buyer if a Sale Order has not been entered and become a Final
Order within 120 days of the entry of the Bidding Procedures Order.

(b)          If this Agreement is terminated pursuant to Section 13.2(a), (i)
the Deposits, together with any interest accrued thereon less fees and expenses
of the Escrow Agent, shall be returned to Buyer, (ii) this Agreement shall
become null and void and have no effect (other than this Article 13, Article 14
and Article 15, which shall survive termination; provided, however, that
Seller’s obligation to pay the Break-Up Fee pursuant to Section 13.5(c) shall
not survive

 

 

26

 

 



such termination) and (iii) none of Seller, Buyer or any of their respective
Related Persons shall have any liability or obligation arising under or in
connection with this Agreement.

 

13.3.

Effect of Failure of Seller’s Conditions to Closing.

(a)          Seller may terminate this Agreement at any time after the
Termination Date and before Closing if any condition contained in Section
12.2(a), Section 12.2(b) Section 12.2(c), or Section 12.2(d) has not been
satisfied or waived by Seller as of such time, except for those obligations to
be performed at Closing, which are not capable of satisfaction until Closing;
provided, however, that Seller shall not have the right to terminate this
Agreement under this Section 13.3 if Seller’s failure to fulfill any of its
obligations under this Agreement has been the reason that the Closing has not
been consummated on or before such date.

(b)          If this Agreement is terminated pursuant to this Section 13.3,
Buyer acknowledges that a monetary remedy may be inadequate or impracticable and
that Seller may have been caused irreparable harm and, if Seller so determines,
Seller shall have the right, subject to the waiver by Seller or satisfaction of
the conditions contained in Section 12.1, to obtain an Order requiring Buyer to
specifically perform all of its obligations under this Agreement.

(c)          If Seller determines that a monetary remedy is adequate and
practicable, Seller may terminate this Agreement, retain the Deposits, together
with any interest accrued thereon and pursue any other remedies available to
Seller at Law; provided that such monetary remedy in excess of the Deposits
shall be limited to actual damages and shall not include damages that are
special, consequential or punitive.

13.4.      Effect of Failure of Buyer’s Conditions to Closing. Buyer may
terminate this Agreement at any time after the Termination Date and before
Closing if any condition contained in Section 12.3(a), Section 12.3(b), or
Section 12.3(c) has not been satisfied or waived as of such time, except for
those obligations to be performed at Closing, which are not capable of
satisfaction until Closing; provided, however, that Buyer shall not have the
right to terminate this Agreement under this Section 13.4 if Buyer’s failure to
fulfill any of its obligations under this Agreement has been the reason that the
Closing has not been consummated on or before said date. If this Agreement is
terminated pursuant to this Section 13.4: (i) the Deposits, together with any
interest accrued thereon less any fees and expenses of the Escrow Agent, shall
be returned to Buyer, (ii) this Agreement shall become null and void and have no
effect (other than this Article 13, Article 14 and Article 15, which shall
survive termination) and (iv) except as provided in this Section 13.4, none of
Seller, Buyer or any of their respective Related Persons shall have any
liability or obligation arising under or in connection with this Agreement.

 

13.5.

Termination on Alternative Transaction.

(a)          Subject to the terms of the Bidding Procedures Order, this
Agreement may be terminated at any time before Closing by either Buyer or
Seller, upon Seller’s entering into any Alternative Transaction. (b)   If this
Agreement is terminated pursuant to Section 13.5(a): (i) the Deposits, together
with any interest accrued thereon less any fees and expenses of the Escrow
Agent, shall be returned to Buyer, (ii) Seller shall pay Buyer the Break-Up Fee
in accordance

 

 

27

 

 



with Section 13.5(c), (iii) this Agreement shall become null and void and of no
effect (except for this Article 13, Article 14 and Article 15, which shall
survive termination), and (iv) except as provided in this Section 13.5(b) and
13.5(c), none of Buyer, Seller or their respective Related Persons shall have
any liability or obligation arising under or in connection with this Agreement.

 

(c)

Break-Up Fee

(i)           If this Agreement is terminated pursuant to Section 13.5(a) Seller
shall pay to Buyer, by wire transfer of immediately available funds to a bank
account designated by Buyer in writing to Seller, a cash fee equal to 2% of the
Purchase Price (the “Break-Up Fee”), such fee to be paid upon the closing of the
Alternative Transaction.

(ii)          Seller’s obligation to pay the Break-Up Fee pursuant to this
Section 13.5(c) shall survive termination of this Agreement and shall constitute
an administrative expense of Seller under sections 503(b) and 507(a)(2) of the
Bankruptcy Code without further Order of the Bankruptcy Court.

(iii)        The Break-Up Fee, payable under the circumstances provided in
Section 13.5(c)(i) shall be the exclusive remedy of Buyer and its Affiliates for
any termination of this Agreement pursuant to Section 13.5. In no event shall
Seller or any of its respective Affiliates or Related Persons have any liability
with respect to Buyer or any other Person hereunder in excess of the applicable
Break-Up Fee in the event that this Agreement terminates for any reason
permitted by Section 13.5, and any claim, right or cause of action by Buyer or
any other Person against Seller or their respective Affiliates or Related
Persons in excess of the applicable Break-Up Fee is hereby fully waived,
released and forever discharged. In no event shall Seller or their respective
Affiliates have any liability to Buyer or any other Person for any special,
consequential or punitive damages, and any such claim, right or cause of action
for any damages that are special, consequential or punitive or for specific
performance of this Agreement is hereby fully waived, released and forever
discharged.

ARTICLE 14

MISCELLANEOUS

14.1.      Successors and Assigns. Except as otherwise provided in this
Agreement, no party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto, and any such attempted assignment without such prior written consent
shall be void and of no force and effect. This Agreement shall inure to the
benefit of and shall be binding upon the successors and permitted assigns of the
parties hereto.

14.2.      Governing Law; Jurisdiction. This Agreement shall be construed,
performed and enforced in accordance with, and governed by, the Laws of the
State of New York (without giving effect to the principles of conflicts of Laws
thereof), except to the extent that the Laws of such State are superseded by the
Bankruptcy Code; provided that, the validity and enforceability of all
conveyance documents or instruments executed and delivered pursuant to this
Agreement insofar as they affect title to real property shall be governed by and
construed in accordance with the Laws of the jurisdiction in which such property
is located. For so long as Seller is subject to

 

 

28

 

 



the jurisdiction of the Bankruptcy Court, the parties hereto irrevocably elect
as the sole judicial forum for the adjudication of any matters arising under or
in connection with the Agreement, and consent to the exclusive jurisdiction of,
the Bankruptcy Court. After Seller is no longer subject to the jurisdiction of
the Bankruptcy Court, any legal action or proceeding with respect to this
Agreement or the transactions contemplated hereby may be brought in the courts
of the State of New York sitting in Manhattan or of the United States for the
Southern District of New York, and by execution and delivery of this Agreement,
each of the Parties consents to the non-exclusive jurisdiction of those courts.
Each of the Parties irrevocably waives any objection, including any objection to
the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of this Agreement or the transactions contemplated
hereby.

14.3.      Disclosure Schedule Supplements. From time to time prior to the
Closing, Seller shall supplement or amend the Schedules to this Agreement
identified in Article 4 (other than Schedules 1.1(a), 1.1(b), and 1.1(c), which
may not be supplemented or amended) with respect to any matter that, if
existing, occurring or known at the date of this Agreement, would have been
required to be set forth or described in such Schedules. Such Schedules (and no
others) shall be deemed amended by all such supplements and amendments except
for purposes of determining whether the conditions set forth in Section 12.3(a)
of the Agreement have been satisfied.

14.4.      Transition Services. Buyer and Seller agree to negotiate in good
faith regarding transition services agreement (the “Transition Services
Agreement”) whereby Seller shall provide to Buyer, to the extent necessary,
various services pursuant to mutually acceptable and reasonable terms and
conditions.

14.5.      Warranties Exclusive. The representations and warranties contained
herein are the only representations or warranties given by Seller and all other
express or implied warranties are disclaimed. Without limiting the foregoing,
but subject to the terms of this Agreement, Buyer acknowledges that the Acquired
Assets are conveyed “AS IS,’’ “WHERE IS” and “WITH ALL FAULTS” and that all
warranties of merchantability, usage or suitability or fitness for a particular
purpose are disclaimed. Without limiting the foregoing, Buyer further
acknowledges that, other than this Agreement, no material or information
provided by or communications made by Seller or its agents will create any
representation or warranty of any kind, whether express or implied, with respect
to the Acquired Assets and the title thereto, the operation of the Acquired
Assets, or the prospects (financial and otherwise), risks and other incidents of
the Business, including without limitation the actual or rated generating
capability of the Power Plant or the ability of Buyer to generate or sell
electrical energy.

 

14.6.

Survival of Representations and Warranties.

None of the representations or warranties of Seller set forth in this Agreement
or in any certificate delivered pursuant to Section 12.3(a) or Section 12.3(b)
shall survive the Closing.

 

14.7.

No Recourse Against Third Parties.

Buyer agrees for itself and for all of its officers, directors, shareholders,
Affiliates, attorneys, agents and any other parties making any claim by, through
or under the rights of such

 

 

29

 

 



persons (collectively, the “Buyer Group”) that no member of Buyer Group shall
have any rights against any officer, director, shareholder, Affiliate (including
Calpine), attorney or agent of Seller (each, individually, a “Non-Recourse
Person”) for any Losses that any member of Buyer Group may suffer in connection
with this Agreement. If any member of Buyer Group makes a claim against any
person or entity that is not a Non-Recourse Person (a “Third Person”) that in
any way gives rise to a claim by such Third Person against any Non-Recourse
Person asserting that such Non-Recourse Person is or may be liable to such Third
Person with respect to any Losses arising in connection with this Agreement
(whether by way of indemnification, contribution, or otherwise on any theory
whatever) (a “Claim Over”), such member of Buyer Group shall reduce or credit
against any judgment or settlement such member of Buyer Group may obtain against
such Third Person the full amount of any judgment or settlement such Third
Person may obtain against the Non-Recourse Person on such Claim Over, and shall,
as part of any settlement with such Third Person, obtain from such Third Person
for the benefit of such Non-Recourse Person a satisfaction in full of such Third
Person’s Claim Over against the Non-Recourse Person.

14.8.      Mutual Drafting. This Agreement is the result of the joint efforts of
Buyer and Seller, and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of the parties and there is to be no
construction against either party based on any presumption of that party’s
involvement in the drafting thereof.

14.9.      Expenses. Except as otherwise provided herein, each of the parties
hereto shall pay its own expenses in connection with this Agreement and the
transactions contemplated hereby, including any legal and accounting fees,
whether or not the transactions contemplated hereby are consummated. Buyer shall
pay the cost of all Transaction Taxes payable upon or in connection with, and
all surveys, title insurance policies and title reports obtained in connection
with, this Agreement and the transactions contemplated thereby and all filing
fees required to be paid in connection with any filings made or notices given
pursuant to any Antitrust Law.

14.10.    Broker’s and Finder’s Fees. Each of the parties represents and
warrants that it has not dealt with any broker or finder in connection with any
of the transactions contemplated by this Agreement in a manner so as to give
rise to any claims against the other party for any brokerage commission,
finder’s fees or other similar payout.

14.11.    Severability. In the event that any part of this Agreement is declared
by any court or other judicial or administrative body to be null, void or
unenforceable, said provision shall survive to the extent it is not so declared,
and all of the other provisions of this Agreement shall remain in full force and
effect only if, after excluding the portion deemed to be unenforceable, the
remaining terms shall provide for the consummation of the transactions
contemplated hereby in substantially the same manner as originally set forth at
the later of the date this Agreement was executed or last amended.

14.12.    Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given:
(a) on the date of service if served personally on the party to whom notice is
to be given; (b) on the day of transmission if sent via facsimile transmission
to the facsimile number given below, and telephonic confirmation of receipt is
obtained promptly after completion of transmission; (c) on

 

 

30

 

 



the day after delivery to FedEx or similar overnight courier or the Express Mail
service maintained by the United States Postal Service or (d) on the fifth day
after mailing, if mailed to the party to whom notice is to be given, by first
class mail, registered or certified, postage prepaid and properly addressed, to
the party as follows:

If to Seller:

 

c/o Calpine Corporation

50 West San Fernando Street

San Jose, California 95113

Attention: General Counsel

Facsimile: (408) 794-2434

 

Copy to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601-6636

Attention: Micah Marcus

Facsimile: (312) 861-2200

Kirkland & Ellis LLP

655 Fifteenth Street, N.W.

Washington, DC 20005

Attention: Mitchell F. Hertz

Facsimile: (202) 654-9603

 

If to Buyer:

 

Aquila, Inc.

20 West Ninth Street

Kansas City, Missouri 64105

Attention: General Counsel

Facsimile: (816) 467-3486

 

Copy to:

 

Blackwell Sanders Peper Martin LLP

4801 Main Street, Suite 1000

Kansas City, Missouri 64112

Attention: Brogan Sullivan

Facsimile: (816) 983-8080

 

Any party may change its address for the purpose of this Section 14.12 by giving
the other party written notice of its new address in the manner set forth above.

 

 

31

 

 



14.13.    Amendments; Waivers. This Agreement may be amended or modified, and
any of the terms, covenants, representations, warranties or conditions hereof
may be waived, only by a written instrument executed by the parties hereto, or
in the case of a waiver, by the party waiving compliance. Any waiver by any
party of any condition, or of the breach of any provision, term, covenant,
representation or warranty contained in this Agreement, in any one or more
instances, shall not be deemed to be nor construed as a furthering or continuing
waiver of any such condition, or of the breach of any other provision, term,
covenant, representation or warranty of this Agreement.

14.14.    Schedules. Seller may, at its option, include in the Schedules items
that are not material, and any such inclusion, or any references to dollar
amounts, shall not be deemed to be an acknowledgment or representation that such
items are material or would cause a Material Adverse Effect, to establish any
standard of materiality or to define further the meaning of such terms for
purposes of this Agreement. Information disclosed in the Schedules shall
constitute a disclosure for all purposes of the Section for which such
disclosure was made and each other section for which such disclosure is readily
apparent.

14.15.    Public Announcements. No party shall make any press release or public
announcement concerning the transactions contemplated by this Agreement without
the prior written approval of the other parties, unless a press release or
public announcement is required by Law or Order of the Bankruptcy Court. If any
such announcement or other disclosure is required by Law or Order of the
Bankruptcy Court, the disclosing party shall give the nondisclosing party or
parties prior notice of, and an opportunity to comment on, the proposed
disclosure. The parties acknowledge that Seller shall file this Agreement with
the Bankruptcy Court in connection with obtaining the Sale Order and Bidding
Procedures Order.

14.16.    Entire Agreement. This Agreement, the Master Escrow Agreement, the
Purchase Notice, and the Confidentiality Agreement contain the entire
understanding among the parties hereto with respect to the transactions
contemplated hereby and supersede and replace all prior and contemporaneous
agreements and understandings, oral or written, with regard to such
transactions. All schedules hereto and any documents and instruments delivered
pursuant to any provision hereof are expressly made a part of this Agreement as
fully as though completely set forth herein.

14.17.    Parties in Interest. Nothing in this Agreement is intended to confer
any rights or remedies under or by reason of this Agreement on any Persons other
than Seller and Buyer and their respective successors and permitted assigns.
Nothing in this Agreement is intended to relieve or discharge the obligations or
liability of any third Persons to Seller or Buyer. No provision of this
Agreement shall give any third Persons any right of subrogation or action over
or against Seller or Buyer.

14.18.    Headings. The article and section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

14.19.    Construction. Unless the context of this Agreement otherwise requires,
(i) words of any gender include the other gender, (ii) words using the singular
or plural number also include the plural or singular number, respectively, (iii)
the terms “hereof,” “herein,” “hereby,”

 

 

32

 

 



and derivative or similar words refer to this entire Agreement as a whole and
not to any other particular Article, Section or other subdivision, (iv) the
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation,” (v) “shall,” “will,” or “agrees” are mandatory,
and “may” is permissive, and (vi) “or” is not exclusive.

14.20.    Currency. Except where otherwise expressly provided, all amounts in
this Agreement are stated and shall be paid in United States currency.

 

14.21.

Time of Essence.» Time is of the essence of this Agreement.

14.22.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which shall constitute the same
agreement.

14.23.    DELIVERY BY FACSIMILE TRANSMISSION. THIS AGREEMENT MAY BE DELIVERED BY
THE FACSIMILE TRANSMISSION OF SIGNED SIGNATURE PAGES, WITH EXECUTED ORIGINALS TO
FOLLOW BY OVERNIGHT COURIER OR CERTIFIED MAIL (RETURN RECEIPT REQUESTED).

ARTICLE 15

DEFINITIONS

15.1.      Certain Terms Defined. As used in this Agreement, the following terms
shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such first Person where “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of a Person, through the ownership of voting securities, by contract,
as trustee, executor or otherwise.

“Alternative Transaction” means a transaction involving a sale of all or
substantially all of the Business or the Acquired Assets by Seller to a
purchaser or purchasers other than Buyer following an Auction in which Buyer is
the stalking horse bidder, or the filing by Seller with the Bankruptcy Court of
a plan or reorganization or liquidation that does not contemplate the sale of
the Acquired Assets by Seller to Buyer in accordance with the terms of this
Agreement.

“Assumption Agreement” means the agreement substantially in the form of Exhibit
B hereto.

“Auction” means the auction conducted by Seller pursuant to the Bidding
Procedures Order.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or such other court having jurisdiction over the Chapter 11
Case originally administered in the United States Bankruptcy Court of the
Southern District of New York.

 

 

33

 

 



“Business” means the business of generating and selling electric power, capacity
and ancillary services from the Power Plant, as managed and operated by Seller
on the date hereof, and any business activities of Seller incidental to the
foregoing.

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by Law or other Governmental action to close.

“Business Records” means all books, files and records (whether in paper or
electronic format) to the extent they apply exclusively to the Acquired Assets
or the Business, including customer lists, historical customer files, reports,
plans, data, accounting and tax records, test results, product specifications,
drawings, diagrams, training manuals, engineering data, safety and environmental
reports and documents, maintenance schedules, operating and production records,
inventory records, business plans, and marketing and all other studies,
documents and records but excluding any Retained Books and Records.

“Chapter 100 Bond” means the Cass County, Missouri Taxable Industrial Revenue
Bond (MEP Pleasant Hill LLC Project) Series 1999, in the maximum aggregate
principal amount of $250,000,000.

“Chapter 11 Case” means, collectively, the cases commenced and to be commenced
by Seller under chapter 11 of the Bankruptcy Code in the Bankruptcy Court.

“Clayton Act” means Title 15 of the United States Code §§ 12-27 and Title 29 of
the United States Code §§ 52-53, as amended.

“Code” means the Internal Revenue Code of 1986, as amended.

“Consent” means any consent, approval, authorization, qualification, waiver or
notification of a Government or other Person.

“Contract” means any written or oral contract, agreement, license, sublicense,
lease, sublease, mortgage, instruments, guaranty, commitment, undertaking or
other similar arrangement, whether express or implied.

“Emissions Allowances” means authorizations to emit specified units of
pollutants from the Power Plant that are allocated to and owned by the Power
Plant as of the time of Closing, or to which the Power Plant becomes entitled to
after Closing, which units are established by any Government authority with
jurisdiction over the Power Plant. Emissions Allowances shall not include any
such units that are held in the Calpine – Midwest Region S02 Holding Account as
administered by the U.S. Environmental Protection Agency under Title IV of the
Clean Air Act or any similar S02 account.

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA §3(3)) and any other material employee benefit plan, program,
agreement, or arrangement of any kind maintained, sponsored or contributed to by
Seller.

 

 

34

 

 



“Environmental Laws” means all currently existing and future federal, state,
provincial, municipal, local and foreign statutes, ordinances, rules, Orders,
regulations, remediation standards, and other provisions having the force of law
for protection of the environment, including the federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. § 9601
et seq., as amended, the federal Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq., as amended, and related state statutes.

“Environmental Reports” means any environmental sampling or report performed
specifically to test compliance with any Environmental Laws, and any and all
Phase I or II environmental assessments, in each case which Seller has received
from an un-Affiliated third party within the last five (5) years with respect to
the Power Plant and the Real Property.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity treated as a single employer with Seller
pursuant to Section 414 of the Code.

“Escrow Agent” means Union Bank of California, N.A., the escrow agent under the
Master Escrow Agreement.

“Existing Survey” means that certain plat of a survey issued by Bowers Survey
Company as Job No. 15528-99, dated May 27, 1999.

“Existing Title Policy” means that certain title insurance policy issued by
First American Title Insurance Company as Policy No. LP 4221793, dated September
13, 2000.

“Facility Lease” shall mean that Lease Agreement between Cass County, Missouri
and Seller dated December 1, 1999 as amended by that Amended and Restated Lease
Agreement dated March 15, 2000, that Second Amendment to Lease Agreement dated
August 1, 2000 and that Third Amendment to Lease Agreement dated March 25, 2004.
The Facility Lease shall include (i) the equipment, spare parts, machinery,
furniture, fixtures, and other personal property used exclusively in the
Business, located on the Leased Real Property or listed on Schedule 1.1(d) (the
“Leased Equipment”), and (ii) any rights of Seller to the warranties and
licenses received from manufacturers and sellers of the Leased Equipment.

“Federal Trade Commission Act” means the Federal Trade Commission Act (15 U.S.C.
§ 41 et seq.), as amended, and the rules and regulations promulgated thereunder.

“FERC” means the Federal Energy Regulatory Commission, or any successor agency
thereto.

“FPA” means the Federal Power Act, as amended (16 U.S.C. § 791a et seq.), and
the rules and regulations promulgated thereunder.

“Government” means any federal, state, local, or foreign government, or any
agency, division, subdivision, audit group, procuring office, governmental
authority, regulatory authority or adjudicatory body thereof.

 

 

35

 

 



“Hazardous Materials” means any hazardous or toxic substance or waste or any
contaminant or pollutant regulated under Environmental Laws, including, but not
limited to, “hazardous substances” as currently defined by the federal
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, “hazardous wastes” as currently defined by the Resource Conservation
and Recovery Act, as amended, natural gas petroleum products or byproducts and
crude oil.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15
U.S.C. §§ 15c-15h, 18a), as amended.

“Improvements” means the buildings, improvements and structures now existing on
the Real Property or demised under the Real Estate Leases, but only to the
extent such buildings, improvements and structures constitute fixtures under
applicable law.

“Knowledge of Seller,” “Seller’s Knowledge” or any other similar term or
knowledge qualification means the actual knowledge of Steven Dowdy, Steve
Hilger, Scott Hinkle, or Steven Nims.

“Lien” means any mortgage, pledge, charge, security interest, encumbrance, lien
(statutory or other) or conditional sale agreement.

“Master Escrow Agreement” means the escrow agreement by and between Calpine,
acting on behalf of Seller, and Union Bank of California, N.A., dated as of June
22, 2006, as amended.

“Material Adverse Effect” means a state of facts, event, change or effect that
results in a material adverse effect on the Business or the Acquired Assets
taken as a whole, but excluding any state of facts, event, change or effect
caused by events, changes or developments relating to: (i) changes of Laws,
including those governing national, regional, state or local electric
transmission or distribution systems, (ii) strikes, work stoppages or other
labor disturbances, (iii) increases in costs of commodities or supplies,
including fuel, (iv) effects of weather or meteorological events, (v) the
transactions contemplated by this Agreement or the announcement thereof;
(vi) changes or conditions affecting the industries of which the Business is a
part generally (including any change or condition (x) generally affecting the
international, national or regional or local electric generating, transmission
or distribution industry (y) generally affecting the international, national,
regional or local wholesale or retail markets for electric power or (z)
resulting from changes in the international, national, regional or local fuel
markets for the type of fuel used at the Power Plant); (vii) changes in
economic, regulatory or political conditions generally; (viii) changes resulting
from or in connection with the Chapter 11 Case or any motion, application,
pleading or Order filed by any Government applicable to providers of generation,
transmission or distribution of electricity generally; or (ix) any act(s) of war
or of terrorism.

“Multiemployer Plan” has the meaning set forth in ERISA § 3(37).

“Ordinary Course of Business” means, with respect to the operation by Seller of
the Power Plant, the operation thereof consistent with prior practices with
respect to the operation thereof and prudent health, safety and environmental
practices, and taking into account the status and quality of the Power Plant.

 

 

36

 

 



“Permitted Liens” means: (i) all Liens in existence on the date of this
Agreement set forth on Schedule 15.1(a) of the Disclosure Schedules; (ii) Liens
for Taxes, assessments and Government or other similar charges that are not yet
due and payable (but, for clarity, not any such Liens for property taxes in
respect of the Acquired Assets or the Real Property for years prior to the year
of the Closing Date, whether or not assessed); (iii) Liens included in the
Assumed Liabilities; (iv) such covenants, conditions, restrictions, easements,
encroachments or encumbrances, or any other state of facts, that do not
materially interfere with the present occupancy of the Real Property or the use
of such Real Property as it has been used by Seller in the Business prior to the
Closing Date; (v) zoning, building codes and other land use laws regulating the
use of occupancy of Owned Real Property or the activities conducted thereon
which are imposed by any governmental authority having jurisdiction over Owned
Real Property; (vi) a lessor’s interest in property underlying any of the Real
Estate Leases; (vii) restrictions and regulations imposed by any Government
authority or any local, state, regional, national or international reliability
council, or any independent system operator or regional transmission
organization with jurisdiction over Seller or the Power Plant; and (viii) except
as set forth on Schedule 15.1(b) of the Disclosure Schedules, exceptions and
related matters set forth in the Existing Title Policy or the Existing Survey.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
Government.

“Power Plant” means the 585 MW gas-fired combined cycle electric generating
Aries Energy Center facility located in Pleasant Hill, Missouri including all
equipment, electrical transformers, pipeline and electrical interconnection
facilities (including water discharge facilities and water injection facilities)
related thereto.

“Purchase Notice” means Exhibit A of the Master Escrow Agreement, as executed
and delivered by Buyer, Seller, and the Escrow Agent.

“Regulatory Approvals” means state public utility commission and FERC approvals
and/or notifications with respect to the consummation of the transactions
contemplated hereby.

“Related Person” means, with respect to any Person, all past, present and future
directors, officers, members, managers, stockholders, employees, controlling
persons, agents, professionals, attorneys, accountants, investment bankers,
Affiliates or representatives of any such Person.

“Retained Books and Records” means: (i) all corporate seals, minute books,
charter documents, corporate stock record books, original tax and financial
records and such other files, books and records to the extent that any of the
foregoing relates to any of the Excluded Assets or Excluded Liabilities or the
organization, existence, capitalization or debt financing of Seller or of any
Affiliate of Seller; (ii) all books, files and records that would otherwise
constitute a Business Record but for the fact that disclosure of books, files or
records could (v) disclose information related to the impressions of Seller or
any of its Affiliates concerning public utility regulatory matters, including
matters before the Missouri Public Service Commission, the FERC, or other
similar bodies, (w) violate any legal constraints or obligations regarding the
confidentiality thereof, provided that Seller shall use its commercially
reasonable efforts to obtain a waiver of

 

 

37

 

 



any such confidentiality restrictions in order to permit such disclosure, (x)
waive any attorney client, work product or like privilege, (y) disclose
information about Seller or any of its Affiliates that is unrelated to the Power
Plant or the Business or (z) disclose information about Seller or any of its
Affiliates pertaining to energy or project evaluation, energy or natural gas
price curves or projections or other economic predictive models; or (iii) all
books and records prepared in connection with or relating in any way to the
transactions contemplated by this Agreement, including bids received from other
parties and analyses relating in any way to the Acquired Assets and the Assumed
Liabilities.

“Rule” or “Rules” means the Federal Rules of Bankruptcy Procedure.

“Sherman Act” means title 15 of the United States Code §§ 1-7, as amended.

“Tax Return” means any report, return, information return, filing or other
information, including any schedules, exhibits or attachments thereto, and any
amendments to any of the foregoing required to be filed or maintained in
connection with the calculation, determination, assessment or collection of any
Taxes (including estimated Taxes).

“Taxes” means all taxes, however denominated, including any interest, penalties
or additions to tax that may become payable in respect thereof, imposed by any
Government, which taxes shall include all income taxes, Transaction Taxes,
payroll and employee withholding, unemployment insurance, social security (or
similar), sales and use, excise, franchise, gross receipts, occupation, real and
personal property, stamp, transfer, workmen’s compensation, customs duties,
registration, documentary, value added, alternative or add-on minimum,
estimated, environmental (including taxes under section 59A of the Code) and
other obligations of the same or a similar nature, whether arising before, on or
after the Closing Date.

“WARN Act” means the Worker Adjustment Retraining and Notification Act of 1988,
as amended.

15.2.      All Terms Cross-Referenced. Each of the following terms is defined in
the Section set forth opposite such term:

Term                                          
                                          
                                          
                                      Section

Accounts Payable

1.4

Accounts Receivable

1.2(b)

Acquired Assets

1.1

Additional Deposit

2.2

Adjustment Date

11.2

Affiliate

15.1

Agreement

Preamble

Allocation Schedule

11.5

Alternative Transaction

15.1

Antitrust Approval

10.2

Antitrust Law

10.2

Assigned Contracts

1.1(f)

Assumed Liabilities

1.3

 

 

38

 

 



Assumption Agreement

15.1

Auction

15.1

Balance Sheet Information

4.14

Bankruptcy Code

15.1

Bankruptcy Court

15.1

Bidding Procedures

8.2

Bidding Procedures Order

6.3

Break-Up Fee

13.5(c)(i)

Business

15.1

Business Day

15.1

Business Employees

9.1

Business Records

15.1

Buyer

Preamble

Buyer Group

14.7

Buyer Savings Plan

9.4

Calpine

Preamble

Calpine Marks

1.2(m)

Chapter 100 Bond

15.1

Chapter 11 Case

15.1

Claim Over

14.7

Claims

1.2(j)

Clayton Act

15.1

Closing

3.1

Closing Date

3.1

Code

15.1

Confidentiality Agreement

6.5

Consent

15.1

Contract

15.1

Deposits

2.2

Disclosure Schedules

1.1(a)

Emission Allowances

15.1

Employee Benefit Plan

15.1

Entitled Real Property

1.1(c)

Environmental Laws

15.1

Environmental Reports

15.1

Equipment

1.1(d)

ERISA

15.1

ERISA Affiliate

15.1

Escrow Agent

15.1

Excluded Assets

1.2

Excluded Liabilities

1.4

Existing Survey

15.1

Existing Title Policy

15.1

Facility Lease

15.1

Federal Trade Commission Act

15.1

FERC

15.1

 

 

39

 

 



FPA

15.1

Government

15.1

Hazardous Materials

15.1

HSR Act

15.1

Improvements

15.1

Initial Deposit

2.2

Inventory

1.1(g)

Knowledge of Seller

15.1

Law

4.3

Leased Real Property

1.1(b)

Lien

15.1

Losses

6.5

Master Escrow Agreement

15.1

Material Adverse Effect

15.1

Material Contracts

4.7(a)(ii)

Multiemployer Plan

15.1

Non-Recourse Person

14.7

Order

4.3

Ordinary Course of Business

15.1

Organizational Documents

4.3

Other Contracts

1.1(f)

Owned Real Property

1.1(a)

PBGC

4.10(d)

Permits

1.1(i)

Permitted Liens

15.1

Person

15.1

Power Plant

15.1

Purchase Notice

15.1

Purchase Price

2.1

Real Estate Leases

1.1(b)

Real Property

1.1(c)

Regulatory Approvals

15.1

Related Person

15.1

Release Date

7.5(d)

Retained Books and Records

15.1

Rule

15.1

Rules

15.1

Sale Order

6.3

Seller

Preamble

Seller Savings Plan

9.4

Seller’s Account

3.3

Seller’s Knowledge

15.1

Sherman Act

15.1

Straddle Period

11.2

Supplier Contracts

1.1(e)

Support Obligations

7.5(a)

 

 

40

 

 



Tax Return

15.1

Taxes

15.1

Termination Date

13.2(a)(ii)

Termination Order

13.2(a)(iv)

Third Person

14.7

Title IV Plan

4.10(d)

Transaction Taxes

11.1

Transferred Employees

9.3

Transition Services Agreement

14.4

WARN Act

15.1

Welfare Benefits                                          
                                          
                                                                   9.7

(Signatures are on the following page.)

 

 

41

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

AQUILA, INC.

 

 

By: /s/ Scott Heidtbrink

 

Name: Scott Heidtbrink

 

Title: Vice President, Power Generation &

 

Energy Resources

 

 

MEP PLEASANT HILL, LLC

 

 

By: /s/ James J. Shield

 

Name: James J. Shield

 

Title: Vice President

 

 

 

 

 

 

 

 

 